Exhibit 10.1

8301 GREENSBORO DRIVE, MCLEAN, VA

1710 SAIC DRIVE, MCLEAN, VA

1707 SAIC DRIVE, MCLEAN, VA

1709 SAIC DRIVE, MCLEAN, VA

* * *

PURCHASE AND SALE AGREEMENT

BETWEEN

CAMPUS POINT REALTY CORPORATION,

AS SELLER

AND

MRP-I ACQUISITION A, L.L.C.

AS PURCHASER

* * * * * * *

DATED AS OF MAY 3, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS AND SCHEDULES

EXHIBITS

 

Exhibit A –    Legal Descriptions Exhibit B –    Escrow Agreement Exhibit C –   
Form of Special Warranty Deed Exhibit D –    Form of Bill of Sale Exhibit E –   
Form of Assignment and Assumption Agreement Exhibit F –    Form of Certificate
of Non-Foreign Status Exhibit G –    Form of Tenant Notification Letter Exhibit
H –    Form of Owner’s Affidavit

SCHEDULES

 

Schedule 1.4   –    Leases Schedule 1.5   –    Security Deposits Schedule 2.3  
–    Development Approvals Schedule [To be delivered post-execution.] Schedule
2.4   –    Development Team Members Schedule 3.1.4   –    Discounted Purchase
Price Table for Office Space Schedule 3.2.4   –    Deposit Release Schedule
Schedule 5.1   –    Property Information Schedule 7.1.3   –    Litigation
Schedule 7.1.10   –    Violations of Law Schedule 7.1.11   –    Environmental
Materials



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of May 3, 2013 (the “Effective Date”), by and between CAMPUS POINT REALTY
CORPORATION, a California corporation (“Seller”), and MRP-I Acquisition A,
L.L.C., a Delaware limited liability company (“Purchaser”).

ARTICLE 1 PURCHASE AND SALE OF PROPERTY

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):

1.1 Land. Seller’s fee simple interest in and to all of those certain tracts of
land situated in Fairfax County (the “County”), Virginia, and described more
particularly in Exhibit A attached hereto and incorporated herein by reference,
together with all rights and appurtenances pertaining to such tracts of land,
including, without limitation, all of Seller’s right, title and interest, if
any, in and to (i) all minerals, oil, gas, and other hydrocarbon substances
thereon, (ii) all adjacent strips or gores, streets, roads, alleys and
rights-of-way, public or private, open or proposed, (iii) all development rights
currently or at any time in the future (whether before or after each applicable
Closing (as defined below)) allocated or allocable to such land, (iv) covenants,
easements, privileges, and hereditaments belonging or appurtenant to such land,
whether or not of record, and (v) all access, air, water, riparian, development,
utility, and solar rights now or hereafter allocated or allocable to such land
(collectively, the “Land”).

1.2 Improvements. Four (4) free standing office buildings located on the Land,
known as (i) 8301 Greensboro Drive, consisting of approximately 305,000 square
feet of improvements (the “8301 Greensboro Building”); (ii) 1710 SAIC Drive,
consisting of approximately 296,993 rentable square feet of improvements (“Tower
1”); (iii) 1707 SAIC Drive, consisting of approximately 181,252 rentable square
feet of improvements (“Tower 3”); and (iv) 1709 SAIC Drive, consisting of
approximately 128,341 rentable square feet of improvements (“Tower 2”), and all
other improvements and structures currently located on the Land (the 8301
Greensboro Building, Tower 1, Tower 2, Tower 3 and the other improvements and
structures currently located on the Land being referred to collectively herein
as the “Improvements”).

1.3 Personal Property. All of Seller’s right, title and interest in and to all
tangible personal property owned by Seller and used exclusively in connection
with the ownership, operation and maintenance of the Land and any Improvements
located thereon included with any Block (as hereinafter defined) or any
Development Site (as hereinafter defined), as applicable (collectively, the
“Personal Property”), including, without limitation, mechanical systems,
fixtures, machinery and equipment, maintenance equipment and tools, if any, and
pylons and other signs situated on or at the Land or Improvements, if any.

1.4 Leases. Seller’s right, title and interest in all leases with tenants or
other persons or entities leasing all or any portion of the Improvements, if any
(collectively, the “Leases”), a current list of which is attached hereto as
Schedule 1.4.

 

1



--------------------------------------------------------------------------------

1.5 Security Deposits. Seller’s right, title and interest in all security
deposits held by Seller in connection with the Leases and not applied pursuant
to the terms thereof, if any, a current list of which is attached hereto as
Schedule 1.5.

1.6 Guaranties. Seller’s right, title and interest in any and all guaranties of
the Leases, if any.

1.7 Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, development rights, entitlements and governmental
approvals which relate to the Land, Improvements, Personal Property, or Leases,
to the extent assignable (collectively, the “Permits”).

1.8 Intangibles. Seller’s right, title and interest, if any, in and to the name
“Solutions Plaza”.

ARTICLE 2 DEVELOPMENT APPROVALS

2.1 Rezoning Application and Conceptual Development Plan. Seller and Purchaser
acknowledge and agree that they will not be seeking approval of the rezoning
application and conceptual development plan for the Land which was submitted to
the County on October 1, 2010 and resubmitted to the County on July 17, 2012
(the “Old Rezoning Application”). Instead, Seller submitted to the County a new
rezoning application (the “New Rezoning Application”), including a conceptual
development plan (including any amendments thereto to the extent permitted under
the terms of this Agreement, “Conceptual Development Plan” or “CDP”) for the
Land and a proposed set of proffers (“Proposed Proffers”). The New Rezoning
Application, including the Proposed Proffers and the CDP, and any and all
amendments thereto, shall hereinafter be referred to as the “Rezoning”. The
Rezoning seeks the County’s approval for rezoning the Land so as to permit
development of a mixed use project thereon containing residential, hotel, office
and ancillary retail components. Subject to the terms set forth below in this
Agreement, Seller and Purchaser contemplate that the Land, exclusive of the
portion of the Land upon which Tower 1, Tower 2 and Tower 3 are located (such
portion of the Land being hereinafter referred to as “Block F”), will be divided
into four (4) blocks (Block F and each such block being individually referred to
herein as a “Block” and, collectively, as the “Blocks”), with, in some
instances, a Block (exclusive of Block F) being further divided into separate
development sites (each, a “Development Site” and, collectively, the
“Development Sites”), and developed as follows:

 

Block

  

Development Site

  

Residential Floor Area Density
(“RFAR”)

  

Commercial Floor Area Density
(“Commercial FAR”)

Block A    A1    389,000 sq. ft.    8,000 sq. ft. (retail) Block A    A2    N/A
   335,000 sq. ft. (hotel)

 

2



--------------------------------------------------------------------------------

Block B    B1    494,000 sq. ft.    11,000 sq. ft. (retail) Block B    B2   
443,000 sq. ft.    7,000 sq. ft. (retail) Block C    C1    N/A   

383,000 sq. ft. (office)

 

23,000 sq. ft. (retail)

Block C    C2    N/A   

355,000 sq. ft. (office)

 

15,000 sq. ft. (retail)

Block E    E1    N/A   

324,500 sq. ft. (office)

 

12,000 sq. ft. (retail)

Block E    E2    N/A   

340,000 sq. ft. (office)

 

18,000 sq. ft. (retail)

Notwithstanding anything to the contrary in the foregoing, Seller and Purchaser
each acknowledge that the density numbers set forth on the table above are for
illustration purposes only and are reflective of the CDP submitted as part of
the New Rezoning Application, and that such numbers may change from time to time
with respect to the density for each Block and Development Site as well as the
allocations of RFAR and Commercial FAR in any given Block and Development Site
and the permitted commercial uses and allocations of Commercial FAR for such
permitted use (i.e., the Commercial FAR, if any, allocated for hotel, office and
retail within any given Block or Development Site) through subsequent amendments
of the CDP or final development plans for a particular Block or Development
Site. Purchaser shall have sole authority to seek approval from the County of
and implement any changes to such density or use subject to and in accordance
with Section 2.3 below.

2.2 Intentionally Omitted.

2.3 Development Approvals. As quickly as possible, Purchaser will prepare and
deliver to Seller for its approval a schedule (the “Development Approvals
Schedule”) for obtaining the following approvals required for the development of
each Block and each Development Site within a Block, as applicable, to the
extent not previously obtained (collectively, the “Development Approvals”):
(i) approval of the Rezoning and associated proffers (the “Rezoning Approval”);
(ii) approval of subdivision plats and recordation of a deed of subdivision,
either through the formal subdivision process or through a lot line adjustment
(the

 

3



--------------------------------------------------------------------------------

“Subdivision Approvals”); and (iii) approval of final development plan(s) for
the applicable Block or Development Site within a Block (each a “Final
Development Plan Approval”). Seller agrees not to unreasonably delay, condition
or deny its approval in connection with its review of such Development Approvals
Schedule, and Purchaser and Seller agree to use good faith and diligent efforts
to complete and agree upon such schedule as quickly as possible but in no event
later than the end of the Study Period. Once such Development Approvals Schedule
has been mutually agreed upon in writing by Purchaser and Seller, the
Development Approvals Schedule will be attached hereto as Schedule 2.3.

From and after the Effective Date, Purchaser shall have sole authority for
seeking and/or submitting the Development Approvals and any amendments or
modifications thereof as provided in more detail below in this Section 2.3.
Purchaser shall use commercially reasonable efforts to obtain the Development
Approvals for each Block and each Development Site within a Block, as
applicable, as quickly as possible from and after the Effective Date and
otherwise in accordance with the Development Approvals Schedule; provided,
however, that Purchaser shall have sole authority to seek the amendment of the
Conceptual Development Plan, any final development plan and any subdivision plat
for any Block or Development Site as permitted under the terms of this Agreement
before Development Approvals have been obtained for such plans or plats or at
any time thereafter, and in connection therewith Purchaser shall have the right
to amend the Development Approvals Schedule to reflect and take into account
such changes. In seeking the Development Approvals, Purchaser shall use
commercially reasonable efforts to obtain approval to construct on each Block
and each Development Site within a Block, as applicable, at least the aggregate
amount of RFAR and Commercial FAR, as applicable, for each Block and each
Development Site within a Block or portion thereof, as applicable, shown on the
table in Section 2.1 hereof (subject to any modifications thereof permitted
under the terms of this Agreement); and, further provided that where a Block or
a Development Site within a Block, as applicable, is to be developed for
residential use, Purchaser shall use good faith efforts to obtain approval to
construct the maximum economically feasible number of residential units on such
Block or such Development Site as determined by Purchaser in its sole but good
faith discretion; provided, however that such units shall not exceed a maximum
average unit size of 1,000 gross square feet. Except as set forth in Section 2.5
below, Purchaser shall be solely responsible for all costs and expenses incurred
by Purchaser in seeking the Development Approvals. Seller shall, at no material
out-of-pocket cost or expense to Seller from and after the Effective Date,
cooperate with and assist Purchaser with its efforts to obtain the Development
Approvals. During the term of this Agreement, Purchaser shall keep Seller
apprised of its progress in obtaining such Development Approvals and shall
provide Seller with copies of its submissions to the County. Seller may make
suggestions to Purchaser regarding the manner in which Purchaser elects to
pursue the Development Approvals for each Block and each Development Site within
a Block, as applicable; provided however, that except as set forth below in this
Section 2.3, Seller shall not have any control or decision-making rights in
connection therewith and Purchaser shall not be required to follow Seller’s
suggestions. Without limiting the generality of the authority afforded to
Purchaser in connection with obtaining the Development Approvals, but for the
purpose of clarification, Seller agrees that Purchaser and Purchaser’s
Representatives shall have the sole right to meet with officials and staff from
the County and other applicable governmental authorities at any time regarding
the Development Approvals; provided, however, that Purchaser or Purchaser’s
Representatives shall use commercially reasonable efforts to give Seller at
least two (2) Business Day’s prior notice of any meetings with public bodies (as
defined in Section

 

4



--------------------------------------------------------------------------------

2.2-3701 of the Virginia Code) relating to Purchaser’s efforts to obtain the
Development Approvals so as to permit Seller’s representatives the opportunity
to attend such meetings (it being agreed that Seller shall not send more than
two (2) representatives to such meetings).

Notwithstanding anything to the contrary in the paragraph above in this
Section 2.3, in seeking the Development Approvals for each Block and each
Development Site within a Block, as applicable, Purchaser shall have the right,
without the consent of Seller, to: (i) seek the amendment or modification of the
Development Approvals to increase, lower and/or reallocate the density of each
Block and each Development Site within a Block; (ii) seek changes in the uses
between residential, office, hotel and retail and the allocation of RFAR and
Commercial FAR designated for a Block or a Development Site within a Block
(including, the conversion of Commercial FAR to RFAR and vice versa with respect
to any Block or Development Site within a Block); (iii) seek changes in the
amount and location of parking and the location of parks and common areas within
each Block or each Development Site within a Block; (iv) seek to modify the
number of residential, office or hotel buildings and/or the type of residential
buildings (e.g., changes from mid-rise to town house or general multifamily
apartments) within any given Block or Development Site; and (v) implement any
change to the CDP or any final development plan for any Block or Development
Site within a Block requested by the County or other governmental authority
(each such action in the immediately preceding clauses (i) through (v) being
hereinafter referred to as a “Development Approval Modification”); provided,
however, Purchaser acknowledges and agrees that Purchaser may not, without the
prior consent of Seller (which consent Seller may grant or deny in its
reasonable discretion), seek any Development Approval Modification if such
Development Approval Modification would (a) result in a material reduction in
the aggregate combined amount of Commercial FAR and RFAR to be developed on the
Land in accordance with the table set forth in Section 2.1 above, (b) result in
a material delay in obtaining the Development Approvals for any Block or any
Development Site within a Block, as applicable, provided that “material delay”
shall only include a material delay in the Development Approvals Schedule for
which the Purchaser is directly responsible, and shall not include any delay
that is caused by Fairfax County Staff, or any County or Commonwealth agency,
board or commission in the ordinary course of their review and approval of the
Rezoning, (c) result in the transfer of any RFAR and/or any Commercial FAR from
any Block or any Development Site within a Block, as applicable, for which a
Closing has not occurred hereunder to any Block or any Development Site within a
Block, as applicable, for which a Closing has previously occurred hereunder
without payment by Purchaser to Seller of the purchase price for such
transferred RFAR and/or Commercial FAR in accordance with Article 3 below,
(d) except to the extent required by the County or set forth in the SAIC
Declaration (as defined below), result in the shifting of any proffer
obligations from any Block or any Development Site within a Block, as
applicable, for which a Closing has previously occurred hereunder to any Block
or any Development Site within a Block, as applicable, for which a Closing has
not occurred hereunder, or (e) except to the extent required by the County or
set forth in the SAIC Declaration, result in the addition of any new proffer
obligations on any Block or any Development Site within a Block, as applicable,
for which a Closing has not occurred hereunder, which obligations would have a
material adverse and disproportionate effect on such Block or Development Site.
In the event Purchaser seeks Seller’s consent, but Seller fails to respond in
writing approving or denying with specificity within ten (10) days after
Seller’s receipt of Purchaser’s request for approval, Seller shall be deemed to
have approved such request.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything to contrary contained in this Agreement, if, at any
time after the end of the Study Period during the course of seeking the
Development Approvals for any Block or any Development Site within a Block, as
applicable, either (i) the Dittmar Company (“Dittmar”) or any other third party
files an appeal of the approval of the Rezoning or any subsequent modifications
thereto made in accordance with this Article 2 and such appeal is not finally
resolved in a manner reasonably acceptable to Purchaser within one (1) year from
the date of such the filing, (ii) the County requires a material change in the
Proposed Proffers, or (iii) Purchaser reasonably determines that the County will
not issue such Development Approvals in a form sufficient to allow Purchaser to
develop such Block or such Development Site within a Block, as applicable, in a
manner that is in material compliance with the Conceptual Development Plan
agreed upon by Seller and Purchaser prior to the end of the Study Period
(subject to subsequent modifications thereof permitted under the terms of this
Agreement), Purchaser may, as its sole and exclusive remedy in each such case,
terminate this Agreement as to all Blocks and all Development Sites within any
Blocks for which a Closing has not previously occurred hereunder by sending
written notice thereof to Seller. Upon Seller’s receipt of such termination
notice from Purchaser, this Agreement shall terminate as to all Blocks and all
Development Sites within any Blocks for which a Closing has not previously
occurred hereunder, the Deposit (as hereinafter defined) (or, to the extent any
portion of the Deposit has previously been delivered to Seller in accordance
with the terms of Section 3.2.4 below, any remaining portion of the Deposit)
shall be returned to Purchaser, and neither party hereto shall have any further
rights, obligations or liabilities hereunder except for those matters which
expressly survive termination of this Agreement.

2.4 Development Team Members. Seller acknowledges and agrees that Purchaser may
continue to utilize the services of those consultants identified on Schedule 2.4
or any other consultant selected by Purchaser (each, a “Development Team
Member”). Seller consents to, and waives any conflict of interest related to,
Purchaser’s retention of Walsh, Colucci, Lubeley, Emrich & Walsh, PC to
represent Purchaser with respect to land use and entitlements matters related to
the Property and to Purchaser’s use of prior work product prepared by such law
firm on Seller’s behalf in connection with the Development Approvals. A
Development Team Member may be terminated or otherwise replaced by Purchaser and
new consultants may be added as Development Team Members by Purchaser in
Purchaser’s sole and absolute discretion. In the event of the appointment of a
new Development Team Member, Purchaser shall provide Seller with prompt written
notice thereof and shall identify in such notice the new Development Team
Member. Seller agrees that Purchaser shall have the right to use any and all
plans and materials previously prepared by the Development Team Members in
connection with the Old Rezoning Application and the New Rezoning Application.

2.5 Seller Reimbursement of Third Party Development Approvals Costs. All costs
and expenses payable by Purchaser to non-affiliated third parties (including,
without limitation, each of the Development Team Members) in connection with
Purchaser’s efforts to obtain, with respect to each of Blocks A, B, C and E and
each of the Development Sites within such Blocks, approval of the Rezoning, the
Final Development Plan Approval and the Subdivision Approvals for such Block or
such Development Site within such Block, as applicable, at any time on or prior
to the Closing (including, without limitation, in connection with costs and
expenses relating to work performed prior to the Effective Date) of any such
Block or any Development Site within any such Block, as applicable, are,
hereinafter,

 

6



--------------------------------------------------------------------------------

collectively referred to as “Third Party Development Approvals Costs”. As the
Third Party Development Approvals Costs are incurred, such Third Party
Development Approvals Costs that benefit all or substantially all of Blocks A,
B, C and E shall be aggregated and allocated among Blocks A, B, C and E and the
Development Sites within such Blocks which have not yet been sold to Purchaser
under this Agreement on a per square foot basis based upon the actual amount of
RFAR and/or Commercial FAR approved (or then expected to be approved) for such
Block or such Development Sites within a Block, as applicable (the “Common TPD
Approval Costs”), and such Third Party Development Approvals Costs that benefit
only a particular Block or Development Site within Block A, B, C or E shall be
allocated solely to such Block or Development Sites within such Block (the “Site
Specific TPD Approval Costs”). At the first Closing of any of Blocks A, B, C and
E or any Development Site within any such Block, as applicable, occurring under
this Agreement (such portion of the Property being purchased at such Closing
being hereinafter referred to as the “First Development Closing Property”),
Seller shall provide Purchaser with a credit against the purchase price
otherwise payable by Purchaser for the First Development Closing Property in an
amount (the “First Closing TPD Approvals Costs Credit”) equal to the sum of
(i) the greater of (x) the amount of all Common TPD Approval Costs incurred by
Purchaser up to such Closing that have been allocated to the First Development
Closing Property, or (y) the lesser of (1) one-half of the total amount of all
Common TPD Approval Costs incurred by Purchaser up to such Closing, without
regard to how they have been allocated to any particular Block or Development
Parcel within a Block, or (2) $250,000, and (ii) all Site Specific TPD Approval
Costs for the First Development Closing Property. At each Closing of any of
Blocks A, B, C and E or any Development Site within any such Block, as
applicable, occurring under this Agreement after the Closing on the First
Development Closing Property (such portion of the Property being purchased at
such Closing being hereinafter referred to as the “Applicable Subsequent
Development Closing Property”), Seller shall provide Purchaser with a credit
against the purchase price otherwise payable by Purchaser for such Applicable
Subsequent Development Closing Property in an amount (the “Applicable Subsequent
Closing TPD Approvals Costs Credit”) equal to the sum of (i) the amount of all
Common TPD Approval Costs incurred by Purchaser up to such Closing that have
been allocated to the Applicable Subsequent Development Closing Property and
(ii) all Site Specific TPD Approval Costs for the Applicable Subsequent
Development Closing Property; provided, however, the Applicable Subsequent
Closing TPD Approvals Costs Credit for such Closing, when added to the First
Closing TPD Approvals Costs Credit and all Applicable Subsequent Closing TPD
Approvals Costs Credits previously credited pursuant to this Section 2.5 against
a purchase price paid by Purchaser at a Closing, shall not in any event exceed
the remainder of (A) the product of $2.50 times the total square footage of RFAR
and/or Commercial FAR approved (or then expected to be approved) for all of
Blocks A, B, C and E, less (B) $2,000,000.

2.6 Other Costs. Following each Closing hereunder with respect to a Block or a
Development Site within a Block, as applicable, Purchaser shall be solely
responsible for all costs associated with the development of such Block or such
Development Site within such Block in accordance with the applicable Development
Approvals and the SAIC Declaration, including, without limitation, the cost of
constructing any required infrastructure and the cost of complying with any
proffers imposed by the County in connection with the development of such Block
or such Development Site within a Block, as applicable, subject to the
reimbursement rights to be set forth in the SAIC Declaration.

 

7



--------------------------------------------------------------------------------

ARTICLE 3 PURCHASE PRICE AND DEPOSIT

3.1 Purchase Price. The purchase price payable by Purchaser to Seller for each
Block or each Development Site within a Block, as applicable, shall be
determined in accordance with the terms of this Section 3.1 based on the type of
uses permitted on such Block or Development Site within a Block, as applicable,
and shall be the aggregate of the purchase price for each such use within such
Block or Development Site within a Block as set forth below. The purchase price
for each Block or each Development Site within a Block, as applicable, shall be
paid by Purchaser to Seller in cash at the Closing for such Block or such
Development Site within a Block, as applicable, subject to adjustment as set
forth in this Agreement. The purchase price for each Block or each Development
Site within a Block, as applicable, shall be paid by wire transfer of
immediately available funds at the Closing for such Block or such Development
Site within a Block, as applicable. Notwithstanding the fact that this
Section 3.1 sets forth the purchase price for each Block and, where applicable,
the purchase price for each Development Site within a Block, Seller and
Purchaser acknowledge and agree that it is their intent that Purchaser shall be
required to purchase all of the Property in accordance with and subject to the
terms and conditions of this Agreement.

3.1.1 Residential. The purchase price for any Development Site or portion
thereof which is comprised of RFAR, to the extent applicable, including all of
the Improvements and other portions of the Property located thereon or otherwise
associated therewith, shall include an amount equal to the sum of $45,250.00,
times the number of residential dwelling units shown on such Development Site or
portion thereof per the Final Development Plan Approval for such Development
Site or the entire Block in which such Development Site is located (or, if
Closing occurs prior to Purchaser having received the Final Development Plan
Approval for such Development Site or Block in which such Development Site is
located, $45,250.00, times the number of residential dwelling units proposed for
construction on such Development Site or portion thereof per the Conceptual
Development Plan). In seeking the Final Development Plan Approval for a Block or
a Development Site which will contain RFAR, Purchaser covenants and agrees to
use commercially reasonable efforts to seek approval for the construction of
residential dwelling units shall have a maximum average size of 1,000 gross
square feet per unit.

3.1.2 Retail. The purchase price for any Development Site or portion thereof
which is comprised of Commercial FAR designated for retail use, to the extent
applicable, including all of the Improvements and other portions of the Property
located thereon or otherwise associated therewith, shall include an amount equal
to $28.00 per square foot for each square foot of Commercial FAR of retail space
shown on such Development Site or portion thereof per the Final Development Plan
Approval for such Development Site or the entire Block in which such Development
Site is located (or, if Closing occurs prior to Purchaser having received the
Final Development Plan Approval for such Development Site or Block in which such
Development Site is located, $28.00 per square foot for each square foot of
Commercial FAR proposed for construction of retail space on such Development
Site or portion thereof per the Conceptual Development Plan).

3.1.3 Hotel. The purchase price for any Development Site or portion thereof
which is comprised of Commercial FAR designated for hotel use, to the extent
applicable, including all of the Improvements and other portions of the Property
located thereon or otherwise

 

8



--------------------------------------------------------------------------------

associated therewith, shall include an amount equal to $28.00 per square foot
for each square foot of Commercial FAR of a hotel shown on such Development Site
or portion thereof per the Final Development Plan Approval for such Development
Site or the entire Block in which such Development Site is located (or, if
Closing occurs prior to Purchaser having received the Final Development Plan
Approval for such Development Site or Block in which such Development Site is
located, $28.00 per square foot for each square foot of Commercial FAR proposed
for construction of a hotel on such Development Site or portion thereof per the
Conceptual Development Plan).

3.1.4 Office. The purchase price for any Development Site or portion thereof
which is comprised of Commercial FAR designated for office use, to the extent
applicable, including all of the Improvements and other portions of the Property
located thereon or otherwise associated therewith, shall include (i) if located
on Block A, Block B or Block C, an amount equal to $40.00 per square foot, or
(ii) if located on Block E, an amount equal to $39.50 per square foot, for each
square foot of Commercial FAR of office space shown on such Development Site or
portion thereof per the Final Development Plan Approval for such Development
Site or the entire Block in which such Development Site is located (or, if
Closing on such Development Site occurs prior to Purchaser having received the
Final Development Plan Approval for such Development Site or Block in which such
Development Site is located, $40.00 per square foot if located on Block A, Block
B or Block C, or $39.50 per square foot if located on Block E, for each square
foot of Commercial FAR proposed for construction of office space on such
Development Site or portion thereof per the Conceptual Development Plan).
Notwithstanding the foregoing, (a) with respect to the first Closing only of a
Development Site in which such Development Site or portion thereof is comprised
of Commercial FAR designated for office use, or if Purchaser closes on one or
more Development Sites in which each such Development Site or portion thereof is
comprised of Commercial FAR designated for office use within twelve (12) months
after the First Residential Development Site Closing (as defined below), the
purchase price for such Development Site or portion thereof which is comprised
of Commercial FAR designated for office use, including all of the Improvements
and other portions of the Property located thereon or otherwise associated
therewith, shall instead be (x) if located on Block A, Block B or Block C, an
amount equal to $28.00 per square foot, or (y) if located on Block E, an amount
equal to $27.50 per square foot, for each square foot of Commercial FAR approved
for construction of office space on such Development Site or portion thereof per
the Final Development Plan Approval for such Development Site or the entire
Block in which such Development Site is located (or, if Closing on such
Development Site occurs prior to Purchaser having received Final Development
Plan Approval for such Development Site or Block in which such Development Site
is located, $28.00 per square foot if located on Block A, Block B or Block C, or
$27.50 per square foot if located on Block E, for each square foot of Commercial
FAR proposed for construction of office space on such Development Site or
portion thereof per the Conceptual Development Plan); (b) if Purchaser closes on
any such Development Site excluding the Closing on any Development Site covered
in the immediately preceding clause (a) during the period commencing on the
first day of the thirteenth (13th) month after the First Residential Development
Site Closing and ending on the last day of the sixtieth (60th) month after the
First Residential Development Site Closing (the “Discount Period”), the purchase
price for each square foot of Commercial FAR approved for construction of office
space on such Development Site per the Final Development Plan Approval for such
Development Site (or, if applicable, for each square foot of Commercial FAR
proposed for construction of office space on

 

9



--------------------------------------------------------------------------------

such Development Site per the Conceptual Development Plan) shall be discounted
for each month (or portion thereof) in advance of the expiration of the Discount
Period that the Closing on such Development Site actually takes place as shown
on Schedule 3.1.4 attached hereto and made a part hereof under the column
labeled “First E Price” for Development Sites “E1” and “E2” and under the column
labeled “C Pricing” for Development Sites “C1” and “C2”; and (c) if Purchaser
simultaneously closes on Development Sites “E1” and “E2” at any time during the
period commencing on the first day of the thirteenth (13th) month after the
First Residential Development Site Closing and ending on the last day of the
forty-eighth (48th) month after the First Residential Development Site Closing
(the “Simultaneous Discount Period”), the purchase price for each square foot of
Commercial FAR approved for construction of office space on Development Site
“E1” per the Final Development Plan Approval for Development Site “E1” (or, if
applicable, for each square foot of Commercial FAR proposed for construction of
office space on Development Site “E1” per the Conceptual Development Plan) shall
be discounted for each month (or portion thereof) in advance of the expiration
of the Simultaneous Discount Period that the simultaneous Closing on Development
Sites “E1” and “E2” actually takes place as shown on Schedule 3.1.4 attached
hereto and made a part hereof under the column labeled “Second E Simultaneous
Discount”.

3.1.5 Resale of RFAR. In addition to the foregoing, if Purchaser (or any
affiliate of Purchaser) elects, during the four (4) year period after the
Closing on a Block or a Development Site within a Block containing RFAR, as
applicable, to either (a) resell all or any portion of the undeveloped RFAR for
such Block or Development Site within a Block or portion thereof (as applicable,
the “Undeveloped RFAR Portion”) to a third party that will develop all or a
portion of the residential dwelling units to be constructed on the Undeveloped
RFAR Portion per the Final Development Plan Approval applicable to such
Undeveloped RFAR Portion that was obtained by Purchaser prior to Closing of such
Block or Development Site within such Block (or, if the Final Development Plan
Approval was not obtained for such Block or Development Site at such Closing,
then the residential dwelling units to be constructed on such Undeveloped RFAR
Portion per the Conceptual Development Plan) or (b) contribute the Undeveloped
RFAR Portion to a partnership, limited liability company or any other entity in
which Purchaser or any affiliate of Purchaser has an interest and one or more
unrelated third parties has greater than a twenty-five percent (25%) interest in
the aggregate (each an “Affiliated Residential Developer”) that will develop the
residential dwelling units to be constructed on the Undeveloped RFAR Portion per
the Final Development Plan Approval applicable to such Undeveloped RFAR Portion
that was obtained by Purchaser prior to Closing of such Block or Development
Site within such Block (or, if the Final Development Plan Approval was not yet
obtained for such Block or Development Site at such Closing, then the
residential dwelling units to be constructed on the Undeveloped RFAR Portion per
the Conceptual Development Plan), then Purchaser shall (or shall cause its
affiliate to), to the extent (x) the purchase price as and when received in cash
by Purchaser (or its affiliate) from such third party for the Undeveloped RFAR
Portion exceeds $52,500.00 per undeveloped residential dwelling unit to be
constructed by such third party on such Undeveloped RFAR Portion per the Final
Development Plan Approval applicable to such Undeveloped RFAR Portion that was
obtained by Purchaser prior to Closing of such Block or Development Site within
such Block (or, if applicable, per the Conceptual Development Plan) (the “Sale
Price Threshold”) or (y) the unsubordinated initial capital contribution value
received by Purchaser (or its affiliate) from such Affiliated Residential
Developer for the contribution of the Undeveloped RFAR Portion exceeds the Sale
Price

 

10



--------------------------------------------------------------------------------

Threshold, pay to Seller one-half (1/2) of such excess, after first deducting
from such excess: (i) any actual, documented brokerage fees payable to
unaffiliated third party brokers and closing costs incurred by Purchaser (or its
affiliate) in connection with such transaction; (ii) the actual carrying costs,
including, without limitation, real estate taxes and insurance costs, incurred
by Purchaser (or its affiliate) with respect to such Block or Development Site;
and (iii) if such transaction closes more than one (1) year after the date of
the Closing on the Block or Development Site containing such Undeveloped RFAR
Portion (the “One Year Anniversary”), an amount equal to interest that would
have accrued on Seller’s purchase price and actual carrying costs for such Block
or Development Site within a Block using a twenty percent (20%) per annum
interest rate, compounded semi-annually for the period from and after the One
Year Anniversary of such Block or Development Site within a Block through the
date of the closing of such transaction. Such amount shall be payable by
Purchaser (or its affiliate) to Seller within five (5) Business Days following
Purchaser’s or its affiliate’s closing of the sale described above in clause
(x) of this Section or the closing of the joint venture transaction described
above in clause (y) of this Section. The provisions of this Section 3.1.5 shall
survive any Closing on a Block or Development Site containing RFAR. In no event
shall the purchase price paid to Purchaser (or its affiliate) for any developed
or completed units on any Block or Development Site within a Block or the value
received by Purchaser (or its affiliate) from any Affiliated Residential
Developer for the contribution of any developed or completed units on any Block
or Development Site within a Block be shared with Seller or be included in
determining the purchase price or value received by Purchaser (or its affiliate)
for any undeveloped residential units on such Block or Development Site within a
Block.

3.1.6 Block F. Notwithstanding anything to the contrary in Sections 3.1.2 and
3.1.4 hereof, the purchase price for Block F, the Block F Parking Easement (as
hereinafter defined), the Block E Easement (as hereinafter defined), the New
SAIC Leases (as hereinafter defined) and all of the Improvements and other
portions of the Property located on Block F or otherwise associated therewith
shall be $85,000,000.00.

3.2 Deposit

3.2.1 Within three (3) Business Days after the Effective Date of this Agreement,
Purchaser shall deposit with Terra Nova Title & Settlement Services (the “Escrow
Agent”), as agent for First American Title Insurance Company (the “Title
Company”), the sum of Five Million and 00/100 Dollars ($5,000,000.00) as a
non-refundable deposit (except as otherwise provided herein) to assure
Purchaser’s performance hereunder (the “Initial Deposit”). At Purchaser’s
election, the Initial Deposit shall be made either by Purchaser’s wire transfer
of immediately available funds to the Escrow Agent in the amount of the Initial
Deposit or by Purchaser’s delivery to the Escrow Agent of an irrevocable letter
of credit in favor of Seller in the amount of the Initial Deposit, which letter
of credit must be in a form reasonably acceptable to Seller and must be issued
by a bank reasonably acceptable to Seller. In the event Purchaser elects to make
the Initial Deposit by delivering to the Escrow Agent an irrevocable letter of
credit in favor of Seller, Seller hereby acknowledges and agrees that Sumitomo
Mitsui Banking Corporation is an acceptable issuer of such letter of credit.
Prior to making the Initial Deposit, Seller, Purchaser and the Escrow Agent
shall enter into an escrow agreement substantially in the form of Exhibit B
attached hereto (the “Escrow Agreement”).

 

11



--------------------------------------------------------------------------------

3.2.2 If Purchaser does not terminate this Agreement prior to the expiration of
the Study Period (as defined below), then, within three (3) Business Days after
the expiration of the Study Period, Purchaser shall deposit with the Escrow
Agent the additional sum of Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) (the “Additional Deposit” and, together with the Initial
Deposit, the “Deposit”). The Additional Deposit shall be made by Purchaser in
the same manner the Initial Deposit was made; however, in the event the Initial
Deposit was made in the form of an irrevocable letter of credit in favor of
Seller, Purchaser shall deliver to the Escrow Agent a substitute irrevocable
letter of credit in favor of Seller or an amendment to the initial letter of
credit in an amount equal to the sum of the Initial Deposit and the Additional
Deposit, which substitute letter of credit or amendment to letter of credit
shall satisfy the requirements set forth in Section 3.2.1 above. If a substitute
letter of credit is provided, the original letter of credit, as amended, shall
be released to Purchaser by Escrow Agent promptly following its receipt of such
substitute letter of credit.

3.2.3 If the Deposit is made by Purchaser in the form of cash by one or more
wire transfers of immediately available funds, the Escrow Agent shall place the
Deposit in an interest-bearing escrow account at a federally-insured commercial
bank, and any and all interest earned thereon shall be added to and become part
of the Deposit.

3.2.4 At the Closing of each Development Site (provided the Closing on Block F
has previously occurred), to the extent the Deposit was made in cash, Escrow
Agent shall, in accordance with Schedule 3.2.4 attached hereto and made a part
hereof (the “Deposit Release Schedule”) deliver a portion of the Deposit to
Seller and such portion of the Deposit shall be credited against the purchase
price for such Development Site at the Closing thereof. To the extent the
Deposit was made in the form of a letter credit, at the Closing of each
Development Site (provided the Closing on Block F has previously occurred), the
letter of credit may be amended or replaced to reduce the amount thereof by the
applicable portion of the Deposit required to be delivered by Escrow Agent to
Seller and credited against the purchase price for such Development Site at the
Closing thereof in accordance with the Deposit Release Schedule. At the Closing
on the last Development Site, to the extent the Deposit was made in cash, Escrow
Agent shall deliver any remaining portion of the Deposit not previously
delivered by Escrow Agent to Seller at the Closing of prior Development Sites in
accordance with the Deposit Release Schedule and all accrued interest on the
Deposit to Seller and such amount shall be credited against the purchase price
for such Development Site. To the extent the Deposit was made in the form of a
letter of credit, Escrow Agent shall return the letter of credit to Purchaser at
the Closing on the last Development Site. In all other instances, the Deposit
shall be delivered to Seller or returned to Purchaser by Escrow Agent in
accordance with the terms of this Agreement and the Escrow Agreement.

ARTICLE 4 TITLE AND SURVEY

4.1 State of Title to be Conveyed. Title to the Property shall be fully
insurable at standard rates, merchantable, and good of record and in fact. Title
to each Block and each Development Site within a Block, as applicable, to be
conveyed by Seller to Purchaser hereunder at each applicable Closing shall be
conveyed by Seller to Purchaser at each such Closing by Special Warranty Deed.
Each Special Warranty Deed shall convey fee simple title to the Land and, to the
extent applicable, the Improvements relating to the applicable Block or
Development

 

12



--------------------------------------------------------------------------------

Site within a Block, free from all liens, encumbrances and encroachments, except
(i) those matters disclosed by the Title Commitment (as defined below) and any
subsequent updates thereto to the extent approved or deemed approved by
Purchaser in accordance with the terms of Section 4.2 below; (ii) the lien of
real estate taxes, water, sewer, trash, utility, vault and other public charges
not yet due and payable; (iii) matters shown on the Survey (as defined below)
and any subsequent updates thereto to the extent approved or deemed approved by
Purchaser in accordance with the terms of Section 4.2 below; (iv) all laws,
regulations and ordinances, including, without limitation, all environmental
laws, building codes and ordinances, and all governmental approvals, including,
without limitation, the Development Approvals (but with respect to such
Development Approvals, only to the extent approved or deemed approved by
Purchaser), applicable to such Block or such Development Site within a Block, as
applicable; and (v) if applicable, the Leases that exist as of the Effective
Date with respect to such Block or such Development Site within a Block, as
applicable, and such Leases and Licenses that are entered into, modified or
renewed after the Effective Date not in violation of this Agreement, but
excluding those Leases and Licenses that have expired or have been duly
terminated (collectively, the “Permitted Exceptions”). Notwithstanding the
foregoing or anything else to the contrary in this Article 4, Seller shall be
unconditionally obligated to remove, at or prior to Closing on each Block and
each Development Site within a Block, as applicable, the following
(collectively, “Mandatory Cure Items”): (i) all mortgages, deeds of trust or any
other monetary or voluntary liens encumbering such Block or such Development
Site within a Block, except for the lien of real property taxes not yet due and
payable and (ii) any other encumbrances affecting title or recorded instruments
or agreements which would be binding on Purchaser which are not a Permitted
Exception and were either caused by Seller’s actions or omissions from and after
the Effective Date or were otherwise consented to by Seller from and after the
Effective Date in violation of this Agreement.

4.2 Title Commitment and Survey. During the Study Period, Purchaser shall, at
Purchaser’s sole cost and expense, obtain a current title commitment for the
entire Property from the Title Company (the “Title Commitment”) and a current
survey of the entire Property from a surveyor licensed in the Commonwealth of
Virginia (the “Survey”), and Purchaser shall provide full and complete copies of
the same to Seller. Prior to the expiration of the Study Period, Purchaser shall
notify Seller, in writing, of any title exceptions or other matters identified
in the Title Commitment or the Survey as to which Purchaser reasonably objects,
including, without limitation, those title matters that would cause title to the
Property or any portion thereof to be uninsurable or would render title to the
Property or any portion thereof unmarketable or constitute a monetary lien or
judgment on the Property or any portion thereof, or that would materially and
adversely affect the use, development, operation or financability of the
Property or any portion thereof for the intended uses set forth in Section 2.1
above (so long as such matter is not one of the Permitted Exceptions)
(collectively, the “Initial Title Objections”). Following the expiration of the
Study Period (assuming this Agreement is not terminated by Purchaser during the
Study Period), Purchaser shall have the right, from time to time, to obtain
updates to the Title Commitment and/or Survey (full and complete copies of which
Purchaser shall provide to Seller within five Business Days of Purchaser’s
receipt of the same) and to provide Seller with written notice of any new Title
Objections based solely on any new title exceptions or other new matters
identified as a result of such updates (collectively, the “Additional Title
Objections”); provided, however, that Purchaser hereby acknowledges and agrees
that Purchaser may not, after the expiration of the Study Period, raise as new
Title Objections: any specific title exceptions

 

13



--------------------------------------------------------------------------------

previously identified in the Title Commitment or any prior updates thereto
obtained by Purchaser hereunder; any specific survey matters previously
identified on the Survey or any prior updates thereto obtained by Purchaser
hereunder; any conveyance of title to any portion of the Property to the County
or any other governmental entity as a result of any dedications required to be
made by Seller after the expiration of the Study Period in order to comply with
the Development Approvals, but only to the extent previously approved by
Purchaser in writing; or any easements, rights-of-way, restrictions or other
conditions created or imposed upon the Property or any portion thereof pursuant
to the Development Approvals, but only to the extent previously approved by
Purchaser in writing. In the event Purchaser shall notify Seller of any Initial
Title Objections or any Additional Title Objections, Seller shall have the
right, but not the obligation (except for Mandatory Cure Items), to cure such
objection(s) in its sole and absolute discretion. Within five (5) Business Days
after receipt of any notice of objection(s) from Purchaser, Seller shall notify
Purchaser in writing whether Seller elects to attempt to cure such objection(s)
prior to the Closing on the Block or Development Site within a Block to which
such objection(s) relates, as applicable. Failure of Seller to give such notice
within said five (5) Business Day period shall be deemed an election by Seller
not to cure such objection(s). If Seller elects or is deemed to have elected not
to cure any objection(s) specified in any notice from Purchaser pursuant to this
Section 4.2, Purchaser shall have either of the following options, to be
exercised by written notice to Seller within five (5) Business Days after Seller
elects or is deemed to have elected not to cure any objection(s) (WITH TIME
BEING STRICTLY OF THE ESSENCE THERETO IN EACH INSTANCE): (i) to waive any such
objection(s) and proceed to Closing on each Block and each Development Site
within a Block, as applicable, in accordance with the terms of this Agreement,
in which case such objection(s) shall be deemed to be a Permitted Exception(s)
hereunder, or (ii) to terminate this Agreement by sending written notice thereof
to Seller, and upon delivery of such notice of termination, this Agreement shall
terminate and the Deposit (or, to the extent any portion of the Deposit has
previously been delivered to Seller in accordance with the terms of
Section 3.2.4 above, any remaining portion of the Deposit) shall be returned to
Purchaser, and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder except for those matters which expressly
survive termination of this Agreement. If Purchaser fails timely to make such
election, Purchaser shall be deemed to have elected option (i). In addition, if
Seller fails at Closing on any Block or any Development Site within a Block, as
applicable, to cure any objection(s) that Seller has elected to cure or satisfy
with respect to such Block or such Development Site within a Block, as
applicable, then such failure shall constitute a default and Purchaser shall be
entitled to exercise its applicable remedies under Article 12 below; provided,
however, that Purchaser may, alternatively, accept a conveyance of such Block or
such Development Site within a Block, as applicable, subject to the Permitted
Exceptions, specifically including such objection(s) (which such objection(s)
shall thereafter be deemed to be a Permitted Exception(s) hereunder), without
reduction of the purchase price for such Block or such Development Site within a
Block, as applicable.

4.3 Removal of Title Objections. Notwithstanding anything herein to the
contrary, Seller shall be deemed to have removed or corrected each Initial Title
Objection and, if applicable, each Additional Title Objection if Seller, at
Seller’s sole cost and expense, (a) takes such actions as are necessary to
eliminate (of record or otherwise, as appropriate) such Initial Title Objection
or such Additional Title Objection, as applicable, and (b) causes the Title
Company to remove such Initial Title Objection or such Additional Title
Objection, as applicable, as an exception to title in the title policy for the
applicable Block or the applicable

 

14



--------------------------------------------------------------------------------

Development Site within a Block, as applicable. Purchaser shall have no right to
direct the Title Company to apply any portion of the purchase price payable
hereunder for any Block or any Development Site within a Block, as applicable,
to cure any Initial Title Objection or any Additional Title Objection, as
applicable, with respect to such Block or such Development Site within a Block,
as applicable, without Seller’s prior written approval.

ARTICLE 5 PROPERTY INFORMATION

5.1 Property Information. Seller has delivered to Purchaser (or, if not yet
delivered and in the possession of Seller, any of the Seller Knowledge
Individuals (as defined below) or any of the Other Seller Knowledge Parties (as
defined below), then Seller shall deliver to Purchaser within three (3) Business
Days after the Effective Date), the materials described on Schedule 5.1 attached
hereto (collectively, the “Property Information”). The Property Information
shall include, but shall not be limited to, (i) copies of all Leases, non-cash
security deposits and guaranties of Leases, including all amendments and
modifications thereto, executed or in effect as of the Effective Date, and
(ii) copies of all Permits relating to the Property that have been applied for
or are in effect as the Effective Date. Seller represents to Purchaser that, to
the best of Seller’s knowledge, all of the copies delivered to Purchaser
pursuant to the immediately preceding sentence are true, correct and complete.
Purchaser shall keep such Property Information confidential, subject to
Purchaser’s right to disseminate Property Information to or among the parties
listed in Section 16.16.2 of this Agreement, and subject to the restrictions set
forth in Section 16.16. Purchaser agrees that Seller has not made any
representations or warranties regarding the Property Information (except as
expressly set forth herein) and Purchaser further agrees that, subject to and
without limiting or diminishing in any way the effect of Seller’s
representations and warranties set forth in this Agreement, it shall verify and
establish the accuracy and completeness of all Property Information to
Purchaser’s own satisfaction.

ARTICLE 6 PURCHASER’S DUE DILIGENCE; NEW LEASES

6.1 Purchaser’s Due Diligence

6.1.1 Subject to the provisions of this Section, Purchaser and its agents,
employees, consultants, inspectors, appraisers, engineers and contractors
(collectively “Purchaser’s Representatives”) shall have the right, through the
date of the Closing on each Block and each Development Site within a Block, from
time to time, upon the advance notice required pursuant to this Section 6.1, to
enter upon and pass through the portion of the Property included within each
Block and each Development Site within a Block during normal business hours to
examine and inspect the same. Notwithstanding any such inspection, or anything
to the contrary herein contained, Purchaser’s obligations hereunder shall not be
limited or otherwise affected as a result of any fact, circumstance or other
matter of any kind discovered following the date hereof in connection with any
such inspection, access or otherwise, it being agreed that Seller is permitting
Purchaser such right of inspection and access as a courtesy to Purchaser in its
preparation for taking title to each Block and each Development Site within a
Block at the Closing thereon.

 

15



--------------------------------------------------------------------------------

6.1.2 In conducting any inspection of the Property or any portion thereof
included within any Block or any Development Site within a Block or otherwise
accessing the Property or any portion thereof included within any Block or any
Development Site within a Block, Purchaser shall at all times comply with all
laws and regulations of all applicable governmental authorities, and neither
Purchaser nor any of Purchaser’s Representatives shall (i) materially interfere
with the business of Seller (or any of its tenants or invitees) conducted at the
Property or any portion thereof or materially disturb the use or occupancy of
any occupant of the Property or any portion thereof or (ii) damage the Property
or any portion thereof. In conducting the foregoing inspection or otherwise
accessing the Property or any portion thereof, Purchaser and Purchaser’s
Representatives shall at all times comply with, and shall be subject to, the
rights of the tenants under the Leases (and any persons claiming by, under or
through such tenants). Seller may from time to time establish reasonable rules
of conduct for Purchaser and Purchaser’s Representatives in furtherance of the
foregoing, it being understood and agreed that such rules will include, without
limitation, that (x) Purchaser shall schedule and coordinate all inspections,
including, without limitation, any environmental tests, and other access with
Seller and shall give Seller prior notice thereof at least one (1) Business Day
before any such inspection, test and other access is proposed to occur (which
notice shall include the date and time of such intended access), and (y) Seller
shall have the right to cause an agent or representative of the Seller to
accompany the Purchaser during such access. All inspection fees, appraisal fees,
engineering fees and other costs and expenses of any kind incurred by Purchaser
or Purchaser’s Representatives relating to such inspection and its other access
shall be at the sole expense of Purchaser. Notwithstanding anything herein to
the contrary, prior to any entry onto the Property or any portion thereof by
Purchaser or Purchaser’s Representatives pursuant to this Section 6.1 and
continuing until the first to occur of the Closing on the last Block or last
Development Site within a Block to be acquired by Purchaser hereunder or the
termination of this Agreement, Purchaser shall, at its sole cost and expense,
maintain with a reputable company or companies qualified to do business in
Virginia and having a rating of at least “A:VIII” by Best’s Rating Guide a
policy of commercial general liability insurance on an “occurrence” basis
covering the activities of Purchaser and the Purchaser Representatives on the
Property or any portion thereof, in an amount of not less than $5,000,000 per
occurrence, and $5,000,000 in the aggregate and naming Seller as an additional
insured. The provisions of this Section 6.1.2 shall survive the Closing on each
Block and on each Development Site within a Block or any termination of this
Agreement.

6.1.3 Purchaser shall have from March 8, 2013 through 5:00 p.m. (Washington, DC
local time) on May 22, 2013 (the “Study Period”), within which to determine
whether all matters related to the Property are satisfactory to Purchaser in its
sole discretion. If Purchaser, in its sole discretion, determines that Purchaser
does not desire to proceed with the transactions contemplated under this
Agreement, then Purchaser shall deliver to Seller, prior to the expiration of
the Study Period, written notice that Purchaser does not desire to proceed with
the transactions contemplated under this Agreement and in such case this
Agreement shall automatically terminate, except for those matters which are
indicated herein as surviving termination, and the Deposit shall be immediately
and unconditionally returned to Purchaser. If Purchaser fails to timely notify
Seller prior to expiration of the Study Period (with time of the essence) that
Purchaser does not desire to proceed with the transactions contemplated under
this Agreement as aforesaid, then Purchaser shall be deemed to have waived its
right to terminate this Agreement under this Section (unless the Study Period is
extended by mutual agreement of

 

16



--------------------------------------------------------------------------------

Seller and Purchaser); provided, however, that the Study Period shall be
automatically extended until Purchaser and Seller have agreed (using good faith
and diligent efforts) upon the following in writing: (i) the New Rezoning
Application, including the CDP and (ii) the Development Approvals Schedule.

6.1.4 If this Agreement is terminated pursuant to Section 6.1.3 above, Purchaser
will promptly deliver to Seller (or, at Seller’s option, destroy) the Property
Information identified on Schedule 5.1 attached hereto and any other
information, materials, studies and tests delivered by Seller to Purchaser
regarding the Property and any copies thereof. Notwithstanding the foregoing,
Purchaser shall not be obligated to destroy or return anything that is already
in the public domain or available to Purchaser from any other source (other than
by reason of a breach of confidentiality obligations, including without
limitation a breach by Purchaser of its confidentiality obligations under
Section 16.16 hereof) and any information that Purchaser, because of legal or
regulatory requirements, is required to retain; in that latter event, Purchaser
shall advise Seller in writing of which of the materials Purchaser is required
to retain. The provisions of this Section 6.1.4 shall survive the termination of
this Agreement pursuant to Section 6.1.3 above.

6.1.5 Following the expiration of the Study Period (assuming this Agreement is
not terminated by Purchaser during the Study Period), unless otherwise expressly
stated elsewhere in this Agreement, Purchaser shall have no right to terminate
this Agreement.

6.1.6 Unless otherwise expressly stated in this Agreement, Seller shall have no
right to terminate this Agreement.

6.2 As Is, Where Is

6.2.1 Except as provided in the express representations and warranties of Seller
set forth in Sections 5.1, 7.1 and 13 of this Agreement and in each Special
Warranty Deed, each FIRPTA and any other document or instrument to be delivered
by Seller at the Closing on each Block and on each Development Site within a
Block (collectively, the “Express Representations”), Seller does not, by the
execution and delivery of this Agreement, and Seller shall not, by the execution
and delivery of any document or instrument executed and delivered in connection
with the Closing on each Block and on each Development Site within a Block, make
any implied representation or warranty of any kind or nature whatsoever, with
respect to the Property and/or any portion of the Property included within each
Block and each Development Site within a Block, and all such warranties are
hereby disclaimed.

6.2.2 Without limiting the generality of the foregoing, other than the Express
Representations, Seller makes, and shall make, no express or implied warranty as
to matters of zoning, acreage, tax consequences, physical or environmental
condition (including, without limitation, laws, rules, regulations, orders and
requirements pertaining to the use, handling, generation, treatment, storage or
disposal of any toxic or hazardous waste or toxic, hazardous or regulated
substance), valuation, governmental approvals, governmental regulations or any
other matter or thing relating to or affecting the Property and/or any portion
of the Property included within each Block and each Development Site within a
Block (collectively, the “Disclaimed Matters”).

 

17



--------------------------------------------------------------------------------

6.2.3 Notwithstanding anything to the contrary set forth in this Agreement, but
subject to the Express Representations and Seller’s obligations set forth in
Article 4 and Section 8.1 hereof, and subject to Article 11 hereof, the Property
and each portion of the Property included within each Block and each Development
Site within a Block, including without limitation the roofs, all structural
components, all heating, ventilating, air conditioning, mechanical, plumbing,
and electrical systems, fire and life safety and all other parts of any
buildings constituting a portion thereof, shall be conveyed to Purchaser, and
Purchaser shall accept same, in their “AS IS” “WHERE IS” condition on the date
of Closing on each Block and each Development Site within a Block, as
applicable, “WITH ALL FAULTS” and “SUBJECT TO ALL DEFECTS.” Purchaser
acknowledges that Seller’s willingness to sell the Property to Purchaser at the
Purchase Price has been induced, in part, by the agreement of Purchaser to
purchase the Improvements and the Personal Property in such “AS IS” condition.
Purchaser hereby acknowledges, represents and warrants that it is not in a
disparate bargaining position with respect to Seller in connection with the
transaction contemplated hereby, that Purchaser freely and fairly agreed to the
waivers and conditions of this Section 6.2 as part of the negotiations of this
Agreement, and Purchaser has been represented by adequate legal counsel in
connection herewith and has conferred with such legal counsel concerning the
waivers and other conditions of this Section 6.2.

6.2.4 Without in any way limiting any provision of this Section 6.2, Purchaser
specifically acknowledges and agrees that, except with respect to the Express
Representations and the obligations of Seller set forth in Article 4 and
Section 8.1 hereof, and subject to Article 11 and Sections 12.1 and 12.2 hereof,
Purchaser hereby waives, releases and discharges any claim it has, might have
had or may have against Seller and Seller’s subsidiaries, partners and
affiliated companies and each of their employees, officers, directors,
shareholders, agents, representatives, successors and assigns, with respect to
(a) the Disclaimed Matters, (b) the condition of the Property and any portion
thereof included within each Block and each Development Site within a Block as
of the date of Closing on each Block and each Development Site within a Block,
as applicable, (c) the past, present or future condition or compliance of the
Property and any portion thereof included within each Block and each Development
Site within a Block with regard to any environmental protection, pollution
control or land use laws, rules, regulations, orders or requirements, including,
without limitation, CERCLA (as hereinafter defined), or (d) any other state of
facts that exists with respect to the Property and any portion thereof included
within each Block and each Development Site within a Block.

6.3 New SAIC Leases. As quickly as possible, Seller will prepare and deliver to
Purchaser for its review and approval the form of new leases between Purchaser
and Science Applications International Corporation (“SAIC”) for Tower 1, Tower 2
and Tower 3, each of which is located on Block F (collectively, the “New SAIC
Leases”), which reflect the economic terms proposed by Purchaser in a separate
written agreement between Purchaser and Seller. The form of the New SAIC Leases
shall be agreed upon by Seller and Purchaser during the Study Period, and,
following each of Seller and Purchaser providing written confirmation to the
other that the form of the New SAIC Leases is acceptable, no further changes may
be made to the New SAIC Leases without the mutual written consent of Seller and
Purchaser. The negotiated and agreed upon forms of the New SAIC Leases shall be
executed by SAIC, as tenant, and Purchaser, as landlord, at or prior to the
Closing on Block F.

 

18



--------------------------------------------------------------------------------

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

7.1 Seller’s Representations and Warranties. Seller represents to Purchaser as
of the Effective Date and as of the date of each Closing hereunder, as follows:

7.1.1 Organization. Seller is duly formed, validly existing and in good standing
under the laws of the jurisdiction of its organization.

7.1.2 Authority/Consent. Seller is the owner of the fee simple interest in the
Property, and subject to the terms of Section 16.21 hereof, Seller possesses all
requisite power and authority, has taken all actions required by its
organizational documents and applicable law, and has obtained all necessary
consents, to execute and deliver this Agreement. Seller will by the Closing on
each Block and each Development Site within a Block, as applicable, have taken
all actions required by its organizational documents and applicable law to
consummate the transactions contemplated by this Agreement with respect to such
Block and such Development Site within a Block, as applicable. Seller has not
sold, transferred, conveyed, assigned or pledged, nor committed or obligated
itself in any manner whatsoever to sell, transfer, convey, assign or pledge, any
of its rights, titles or interests to the Property, any portion thereof or any
interest therein, to any party other than Purchaser. Seller has the right to
transfer all of its rights to the Property to Purchaser without any consents or
approvals that have not been obtained.

7.1.3 Litigation. Except as may be disclosed on Schedule 7.1.3 attached hereto
Seller has not received written notice of, and, to Seller’s knowledge, there is
no, material action, suit or other proceeding (including, but not limited to,
any condemnation action or real estate tax appeal) pending or threatened in
writing that concerns or involves the Property or any portion thereof or which
could be binding on Purchaser after any Closing or that might materially,
detrimentally affect (i) Seller’s ability to consummate the transactions
contemplated by this Agreement, (ii) the use and operation of the Property as
contemplated by the Development Approvals, or (iii) the value of the Property.

7.1.4 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending against Seller.

7.1.5 Other Sales Agreements. Seller has not entered into any other contract to
sell the Property or any part thereof which is currently in effect.

7.1.6 Options or Rights of First Refusal. Seller has not granted any option,
right of first refusal or first opportunity to any party to acquire any
ownership interest in the Property or any portion thereof.

7.1.7 Contracts. Except for the Leases and Permitted Exceptions, there are no
construction, development, engineering, architectural, employment, parking,
maintenance, brokerage, listing, commission, management, service or supply
contracts or any other agreements, oral or written, express or implied, executed
or agreed to by Seller or any Affiliate of Seller that have been entered into by
or on behalf of Seller, which would be binding on Purchaser or which could
otherwise affect any portion of the Property included within a Block or a
Development Site within a Block, as applicable, after the Closing on such Block
or such Development Site within a Block, as applicable.

 

19



--------------------------------------------------------------------------------

7.1.8 Leases. Except for the Leases referenced on Schedule 1.4, there are no
leases with any third parties in effect which will affect any portion of the
Property included within a Block or a Development Site within a Block, as
applicable, after the Closing on such Block or such Development Site within a
Block, as applicable. Seller has not assigned its interest in any of the Leases.
To Seller’s knowledge, each of the Leases is in full force and effect, and no
rent has been paid more than one month in advance. Schedule 1.5 contains
complete list of all security deposits held by Seller pursuant to such Leases.
To Seller’s knowledge there exists no default by Seller or any tenant under any
of the Leases.

7.1.9 Leasing Commissions and Tenant Allowances. Seller represents that no
leasing commissions are owed to Seller’s Broker (as defined below) or any third
party engaged by Seller with respect to any of the Leases as of the Effective
Date. Seller represents that no Tenant Inducement Costs (as defined below) are
owed by Seller with respect to any of the Leases as of the Effective Date. For
purposes hereof, the term “Tenant Inducement Costs” shall mean any free rent or
rent abatement and any unpaid costs required under any of the Leases to be paid
by the landlord thereunder to or for the benefit of the tenant thereunder which
is in the nature of a tenant inducement or concession including, without
limitation, tenant improvement costs, design, refurbishment and other work
allowances, lease buyout costs, and moving allowances.

7.1.10 Violations of Law. Except as set forth on Schedule 7.1.10, Seller has not
received written notice from any governmental authority or other person of any
violation of any federal, state, county or municipal laws, ordinances, orders,
regulations and requirements affecting the Property or any portion thereof which
are unresolved, and Seller has no knowledge of any such matters. In addition,
except as may be included in the Property Information or otherwise disclosed in
writing to Purchaser (including on any Schedule hereto), Seller has not received
any written notice from any governmental authority or other person with respect
to: (i) any special assessments or proposed increases in the assessed value of
the Property or any portion thereof; (ii) any condemnation or eminent domain
proceedings affecting the Property or any portion thereof which remain
outstanding; or (iii) any violation of any zoning, health, fire safety or other
law, regulation or code applicable to the Property or any portion thereof which
remains outstanding.

7.1.11 Environmental Laws. Except with respect to issues disclosed in the
materials described on Schedule 7.1.11 hereto or other environmental reports or
materials obtained by Purchaser (collectively, the “Environmental Materials”),
or otherwise disclosed by Seller to Purchaser in writing, Seller has no
knowledge (i) that the Property or any portion thereof is in violation of any
Environmental Law (as hereinafter defined) relating to the Property or any
portion thereof, (ii) that during Seller’s term of ownership, the Property or
any portion thereof has been used for industrial purposes or for the storage,
treatment, disposal, generation or release of hazardous substances (as defined
by CERCLA, as hereinafter defined), other than equipment, cleaning solutions,
maintenance materials and other products customarily used or stored incidental
to the operation and/or maintenance of the Property or the applicable portion
thereof, (iii) that any underground storage tanks are currently located at the
Property or any portion thereof, and (iv) that there has been any investigation,
administrative order, consent order and agreement, litigation, or settlement
with respect to hazardous substances that is pending or threatened in writing
with respect to the Property or any portion thereof. As used herein, the term
“Environmental Law” means any law, statute, ordinance, rule, regulation, order
or

 

20



--------------------------------------------------------------------------------

determination of any governmental authority or agency affecting the Property and
pertaining to health or the environment including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1982
(“CERCLA”) and the Resource Conservation and Recovery Act of 1986.

7.1.12 Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended.

7.1.13 No Conflicts. To Seller’s knowledge, the execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby will not: (i) violate any judgment, order, injunction, or
decree to which Seller or the Property or any portion thereof is subject, or
(ii) conflict with, result in a breach of, or constitute a default under the
organizational documents of Seller or any lease, mortgage, loan agreement,
covenant, or other agreement or instrument to which Seller is a party or by
which Seller or the Property or any portion thereof may be bound.

7.1.14 Permits. To Seller’s knowledge, Seller has received no written notices of
any default by Seller under any of the Permits.

7.1.15 Licenses. There are no licenses, license agreements, or other similar
agreements in effect and entered into by or on behalf of Seller which will
affect any portion of the Property included within a Block or a Development Site
within a Block, as applicable, after the Closing on such Block or such
Development Site within a Block, as applicable.

7.1.16 Prohibited Transaction. To Seller’s knowledge, Seller: (i) is not in
violation of the Patriot Act, any order issued with respect to anti-money
laundering by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”), or any other federal or state anti-money laundering and
anti-terrorism laws; (ii) is not acting, directly or indirectly, on behalf of
terrorists, terrorist organizations, or narcotics traffickers, including those
persons or entities designated as a Specially Designated National pursuant to
Executive Order 13224 of the President of the United States, dated September 23,
2001 (“Executive Order”), as amended, or that appear on the Annex to the
Executive Order, or are included on any relevant lists maintained by the OFAC,
the U.S. Department of State, or other U.S. government agencies, all as may be
amended from time to time (collectively, the “Government List”); (iii) does not
conduct any business or engage in making or receiving any contribution of funds,
goods, or services to or for the benefit of any person included in a Government
List; (iv) does not deal in, or otherwise engage in any transaction relating to,
the Property or any portion thereof or interests in property blocked pursuant to
the Executive Order or any other law listed or referenced in this Section;
(v) does not engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any anti-money-laundering and anti-terrorism
laws; or (vi) is not an “Embargoed Person” (as defined below) or a country,
territory, individual, or entity named on a Government List, and the monies used
in connection with this Agreement and amounts committed with respect to this
Agreement were not and are not derived from any activities that contravene any
applicable anti-money-laundering or anti-bribery laws and regulations (including
funds being derived from any Embargoed Person or any person, entity, country, or
territory on a Government List or engaged

 

21



--------------------------------------------------------------------------------

in any unlawful activity defined under 18 USC §1956(c)(7)). “Embargoed Person”
shall mean any person, entity or government subject to trade restrictions under
United Sates law, including but not limited to, the International Emergency
Economic Powers Act, 50 USC §1701 et seq., the Trading with the Enemy Act, 50
U.S.C. APP. 1 et seq., and any Executive Orders or regulations promulgated
thereunder.

7.1.17 Property Taxes and Assessments. The Land and Improvements are taxed as
multiple tax parcels, each with its own tax identification number, which does
not include any property other than the Land and Improvements. To the knowledge
of Seller, there are no assessments or pending assessments affecting or relating
to the Land and Improvements except as may be disclosed in the Title Commitment.
Seller has received no written notice of any future assessments for public
improvements with respect to the Property (except that future assessments for
public improvements may result from the requirements set forth in the Proposed
Proffers).

7.1.18 Development Approvals. Seller has not received any communication from any
governmental authority or any other third party which would indicate that either
the requested Development Approvals will be rejected by the applicable
governmental authorities or challenged or appealed by a third party and Seller
has no knowledge of any threat in connection with the foregoing. Seller has
delivered to Purchaser a true, correct and complete copy of the each of the
submissions made to the applicable governmental authorities to date in
connection with obtaining the Development Approvals.

7.1.19 Dittmar. To Seller’s knowledge, the consent of Dittmar, which is an owner
of an adjacent land parcel and a party to the Old Rezoning Application, will not
be required in connection with obtaining the approval of either the New Rezoning
Application or CDP or the Final Development Plan Approval for any Block or
Development Site within a Block. However, Seller has neither sought nor received
any assurances from the County that the County will not require cooperation or
coordination with Dittmar, including but not limited to the dedication of
right-of-way, as a condition of approval of the New Rezoning Application or CDP
or of granting any Final Development Plan Approval for any Block or Development
Site within a Block.

7.1.20 Insurance; Compliance With Insurance Policies. Seller maintains casualty
insurance for the Improvements with a coverage limit in an amount at least equal
to the replacement cost of the Improvements, subject to customary deductibles
and any self-insured retention levels. To the knowledge of Seller, Seller has
not received from any insurer any notice of any matters or conditions with
respect to the Property which constitute a defect, inadequacy, non-compliance or
default under any insurance policy carried by Seller for the Property, and there
is no outstanding matter or condition on, or relating to, the Property which
would render any such insurance policies or coverages otherwise provided
thereunder void or unenforceable in any respect.

7.1.21 Commitments. With the exception of the Permitted Exceptions, Seller has
not made, and prior to the date of Closing on each Block and each Development
Site within a Block, as applicable, will not make, any commitments or proffers
to or agreements with any governmental authorities, utility company, school
board, church or other religious body, or any

 

22



--------------------------------------------------------------------------------

homeowner or home owners’ association or any other public or private
organization or individual, relating to the Property without the prior written
consent of Purchaser in each case, which proffers, commitments and/or agreements
would impose any obligation upon Purchaser or its successors and assigns after
such Closing, whether to make any contribution of money or dedications of land
or to construct, install or maintain any improvements of a public or private
nature on or off the Property, or otherwise, or which would restrict or
prohibit, or otherwise materially and adversely affect (or render materially
more costly) Purchaser’s development of the Property for the uses contemplated
in the Conceptual Development Plan.

7.2 Purchaser’s Representations and Warranties. Purchaser represents to Seller,
as of the Effective Date of this Agreement and as of the date of each Closing
hereunder, as follows:

7.2.1 Organization. Purchaser is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its organization.

7.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and will by the Closing on each Block and each Development Site within
a Block, as applicable, have taken all actions required by its organizational
documents and applicable law, to consummate the transactions contemplated in
this Agreement with respect to such Block and such Development Site within a
Block, as applicable.

7.2.3 Prohibited Transaction. To Purchaser’s knowledge, Purchaser and its
partners, members, officers, directors, investors, or shareholders (“Related
Parties”) and any permitted assignee under Article XIV herein (or Related Party
of any such permitted assignee): (i) are not in violation of the Patriot Act,
any order issued with respect to anti-money laundering by the OFAC, or any other
Federal or state anti-money laundering and anti-terrorism law; (ii) are not
acting, directly or indirectly, on behalf of terrorists, terrorist
organizations, or narcotics traffickers, including those persons or entities
designated as a Specially Designated National pursuant to the Executive Order,
as amended, or that appear on the Annex to the Executive Order, or are included
on any Government List; (iii) do not conduct any business or engage in making or
receiving any contribution of funds, goods, or services to or for the benefit of
any person included in a Government List; (iv) do not deal in, or otherwise
engage in any transaction relating to, the Property or interests in property
blocked pursuant to the Executive Order or any other law listed or referenced in
this Section; (v) do not engage in or conspire to engage in any transaction that
evades or avoids, or have the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any anti-money-laundering and
anti-terrorism laws; or (vi) are not an Embargoed Person or a country,
territory, individual, or entity named on a Government List, and the monies used
in connection with this Agreement and amounts committed with respect to this
Agreement were not and are not derived from any activities that contravene any
applicable anti-money-laundering or anti-bribery laws and regulations (including
funds being derived from any Embargoed Person or any person, entity, country, or
territory on a Government List or engaged in any unlawful activity defined under
18 USC §1956(c)(7)).

 

23



--------------------------------------------------------------------------------

7.3 Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of Frederick R. Hazard and Bari
L. Berkman, employees of Seller or SAIC (the “Seller Knowledge Individuals”),
which employees are in the primary positions of responsibility with respect to
the Property, without any duty of inquiry or investigation; provided, however,
that the Seller Knowledge Individuals shall have a duty of inquiry of the
following individuals (the “Other Seller Knowledge Parties”): all employees of
JM Zell Partners, Ltd. involved in the transaction or the Property, which Seller
represents are Jeffrey Zell, Louis Kluger and Elizabeth Wilcox. Further, Seller
authorizes Purchaser to conduct inquiry of all employees of Jones Lang LaSalle
involved in the transaction or the Property, including, without limitation,
Russell Brooks. For purposes of this Agreement, the phrase “to Purchaser’s
knowledge” means the present, actual knowledge of David Cheek, Bruce Lane, Gary
Block, David Gelfond and Salem Tierce, employees of Purchaser (the “Purchaser
Knowledge Individuals”), which employees are familiar with the operations and
business practices of Purchaser, without any duty of inquiry or investigation.
In no event shall any of the Seller Knowledge Individuals or the Purchaser
Knowledge Individuals have any personal liability hereunder.

7.4 Survival. All of the representations and warranties set forth in this
Article 7 with respect to each Block and each Development Site within a Block,
as applicable, shall survive the Closing on such Block and such Development Site
within a Block, as applicable, for a period of twelve (12) months after such
Closing, subject to the provisions of Section 12.1, and no action or proceeding
thereon by either party shall be valid or enforceable, at law or in equity,
unless a complaint is filed and served on the other party within such period.

ARTICLE 8 COVENANTS OF SELLER PRIOR TO EACH CLOSING

8.1 Operation of Property. From the Effective Date until the Closing on each
Block and each Development Site within a Block, as applicable, Seller shall
operate the portion of the Property included within each Block and each
Development Site within a Block, as applicable, in accordance with the terms of
this Section 8.1.

8.1.1 From the Effective Date until the Closing on each Block and each
Development Site within a Block, as applicable, Seller shall continue to
operate, maintain and repair the portion of the Property included within each
Block and each Development Site within a Block, as applicable, in the ordinary
course of business and in a manner which is customary for a prudent owner of
similar property located in Tysons Corner, Virginia, except as otherwise set
forth in Section 8.1.4 below. If Seller proposes to enter into a new lease
(other than the New SAIC Leases), or an amendment to any existing Lease, or a
letter of intent for a new lease or amendment to any existing Lease whether
before or after the expiration of the Study Period, Seller shall provide
Purchaser with periodic updates, whether by telephone or electronic mail, as to
the status of such negotiations, and periodically consult with Purchaser with
respect to such negotiations. Seller shall also provide Purchaser with copies of
any letter of intent or other written proposal, if any, related thereto, a
summary of the proposed tenant improvement costs, leasing commissions and other
expenses which would be payable by the landlord thereunder, credit information
as to the proposed tenant, and red-lined copies of lease (or amendment, as the
case may be) drafts transmitted by Seller or the proposed tenant. Seller shall
not execute any such new lease, amendment to any existing Lease or letter of
intent without obtaining

 

24



--------------------------------------------------------------------------------

Purchaser’s prior written consent, which consent shall not be unreasonably
denied, conditioned or delayed by Purchaser prior to the expiration of the Study
Period and may be denied, conditioned or delayed by Purchaser in its sole
discretion at all times from and after the Study Period; it being agreed,
however, that Purchaser may reasonably deny its consent to any new Lease with
any third party, binding letter of intent with any third party or amendment to
any existing Lease which would hinder, delay or otherwise adversely affect the
redevelopment of the Property pursuant to any of the Development Approvals.
Further, Seller shall have the right to terminate any existing Lease with any
third party prior to the expiration of the Study Period without Purchaser’s
prior written consent on account of a material monetary default by the tenant
thereunder; and, after the expiration of the Study Period, Seller shall not have
the right to terminate any existing Lease with any third party without
Purchaser’s prior written consent, which consent shall not be unreasonably
denied, conditioned or delayed by Purchaser. For purposes of this Section 8.1.1,
a letter of intent shall include both binding and non-binding letters of intent.

8.1.2 Seller shall not take any of the following actions without Purchaser’s
consent, which consent shall not be unreasonably denied, conditioned or delayed
by Purchaser prior to the expiration of the Study Period and may be denied,
conditioned or delayed by Purchaser in its sole discretion at all times from and
after the Study Period: (a) make or permit to be made any alterations to or upon
any portion of the Property included within any Block or any Development Site
within a Block, as applicable, except if necessitated by emergency or other
exigent circumstances, if required in connection with on-going maintenance of
any portion of the Property or in connection with any existing occupant
preparing to vacate any portion of the Property, or as otherwise set forth in
Section 8.1.4 below, (b) enter into any contracts for the provision of services
and/or supplies to any portion of the Property included within any Block or any
Development Site within a Block, as applicable, unless such contracts are for
the provision of services and/or supplies deemed necessary by Seller in its sole
and absolute discretion for Seller to operate, maintain and repair any portion
of the Property included within any Block or any Development Site within a
Block, as applicable, in the manner set forth in Section 8.1.1 above and unless
such contracts are customary for first-class office buildings in the Tysons
Corner, Virginia marketplace and terminable without premium or penalty by
Purchaser upon thirty (30) days prior written notice following the Closing for
such Block or such Development Site within a Block, as applicable, or amend or
modify any such contracts previously consented to by Purchaser in any manner,
unless such contract as amended contains terms which are customary for
first-class office buildings in the Tysons Corner, Virginia marketplace and such
contract as amended or modified is terminable without premium or penalty by
Purchaser upon thirty (30) days prior written notice following the Closing for
such Block or such Development Site within a Block, as applicable, (c) collect
rent under any of the Leases for more than one month in advance, apply any
security deposits held in accordance with the Leases, or fail to timely perform
Seller’s obligations under the Leases, (d) reduce or change in any material
respect the level of maintenance of any portion of the Property included within
any Block or any Development Site within a Block, as applicable, except as
otherwise set forth in Section 8.1.4 below, (e) encumber, sell or transfer any
portion of the Property included within any Block or any Development Site within
a Block, as applicable, or any interest therein or otherwise dispose of any
portion of the Property included within any Block or any Development Site within
a Block, as applicable, or any interest therein, except as otherwise set forth
in Section 8.1.4 below, or alter or amend the zoning classification or
development rights of any portion of the Land or

 

25



--------------------------------------------------------------------------------

Improvements included within any Block or any Development Site within a Block,
as applicable, (f) except as otherwise set forth in Section 8.1.4 below, remove
or permit the removal from the Property of any fixtures, mechanical equipment,
or any other item included in the Property except when replaced with items of
equal or greater quality and value, and except for the use and consumption,
which shall be replenished by Seller prior to Closing, of inventory, office and
other supplies and spare parts, and the replacement of worn out, obsolete and
defective tools, equipment and appliances, in each case in the ordinary course
of business, (g) settle, compromise, withdraw or terminate any real estate tax
appeal or proceeding affecting any portion of the Property included within any
Block or any Development Site within a Block, as applicable, or (h) take any
action that causes one or more of Seller’s representations and warranties in
this Agreement to be untrue in any material manner.

8.1.3 Notwithstanding the foregoing, except for operations, maintenance and
repair in the ordinary course of business (subject to the terms of Section 8.1.4
below), Seller shall have no obligation to Purchaser to (a) bring any portion of
the Property included within any Block or any Development Site within a Block,
as applicable, into compliance with any laws or regulations applicable to the
portion of the Property included within such Block or such Development Site
within a Block, as applicable, or (b) make or perform, during the term of this
Agreement, any capital repairs or replacements, unless in either instance such
non-compliance with any applicable laws or regulations or such damage giving
rise to the need for any capital repairs or replacements first arises from and
after the Effective Date and is due solely to Seller’s gross negligence, willful
misconduct or breach of the terms of this Agreement.

8.1.4 Notwithstanding anything contained in this Section 8.1 to the contrary,
Purchaser acknowledges and agrees that, solely with respect to the 8301
Greensboro Building, Seller may from and after the Effective Date without the
prior written consent of, but only after at least five (5) Business Days prior
written notice of same to, Purchaser: (a) reduce or change the level of
maintenance of such building based on Seller’s use and occupancy needs with
respect to such building from and after the Effective Date, so long as same do
not result in any increase in demolition costs for the building; (b) make any
alterations or modifications to such building based on Seller’s use and
occupancy needs with respect to such building from and after the Effective Date
so long as same do not result in any increase in demolition costs for the
building, and (c) remove or permit the removal from such building of (i) IT
equipment, (ii) furniture, and (iii) equipment which is not a real property
fixture and is not required for the operation of such building.

8.1.5 Seller shall cooperate with Purchaser in connection with the assignment or
transfer to Purchaser of any construction or other warranties related to any
portion of the Property included within any Block or any Development Site within
a Block, as applicable, both prior to and from and after the Closing with
respect to such Block or such Development Site within a Block, as applicable,
and Seller shall join into any notices which Purchaser elects to transmit to
warranty providers, confirming the sale of any portion of the Property included
within any Block or any Development Site within a Block, as applicable, by
Seller to Purchaser. The provisions of this Section 8.1.5 shall survive the
Closing on each Block and each Development Site within a Block, as applicable,
for a period of one (1) year.

 

26



--------------------------------------------------------------------------------

8.1.6 Seller shall use reasonable efforts to provide to Purchaser additional
information related to the Property which is in Seller’s possession and which is
not included as part of the Property Information from time to time within three
(3) business days after a written request from Purchaser or of Seller’s receipt
of any material notice or correspondence pertaining to the Property.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Purchaser acknowledges and agrees that in no event shall Seller be
required to provide Purchaser with any current or future budgets and projections
relating to the Property or any portion thereof, regardless of whether the same
were prepared by Seller or by a third party for or at the request of Seller.

8.2 Governmental Notices. Promptly after receipt, Seller shall provide Purchaser
with copies of any written notices that Seller receives with respect to (i) any
special assessments or proposed increases in the valuation of any portion of the
Property included within any Block or any Development Site within a Block, as
applicable; (ii) any condemnation or eminent domain proceedings affecting any
portion of the Property included within any Block or any Development Site within
a Block, as applicable; or (iii) any violation or investigation of a potential
violation of any Permit, any Environmental Law or any zoning, health, fire,
safety or other law, regulation or code applicable to any portion of the
Property included within any Block or any Development Site within a Block, as
applicable. In addition, Seller shall deliver or cause to be delivered to
Purchaser, promptly upon receipt thereof by Seller, copies of any written
notices of default given or received by Seller under any of the Leases.

8.3 Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration or administrative proceeding, hearing or action (including, but not
limited to, any condemnation action or real estate tax appeal) which is
instituted, pending or threatened in writing after the Effective Date that
concerns or involves the Property or any portion thereof. Seller will not settle
any such litigation, arbitration or administrative proceeding, hearing or action
without Purchaser’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed by Purchaser) to the extent such
settlement would be binding on Purchaser before or after a Closing on any Block
or any Development Site within a Block, as applicable.

8.4 Insurance. Prior to the Closing on each Block and each Development Site
within a Block, Seller will maintain Seller’s existing insurance coverage with
respect to that portion of the Property included within such Block or such
Development Site within a Block, as applicable.

ARTICLE 9 CONDITIONS PRECEDENT TO CLOSING

9.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the portion of the Property included within each Block
and each Development Site within a Block, as applicable, is subject to
satisfaction, on or before the date for Closing on such Block or such
Development Site within a Block, as applicable (as such date may be extended as
provided herein) of the following conditions (or, to the extent any such
condition is required to be satisfied on or before an earlier date as set forth
in this Article 9, such condition must be satisfied on or before such earlier
date), any of which may, to the extent permitted under applicable laws, be
waived in writing by Purchaser in Purchaser’s sole and absolute discretion.

 

27



--------------------------------------------------------------------------------

9.1.1 Title. A final examination of the title to the portion of the Land and
Improvements included within such Block or such Development Site within a Block,
as applicable, shall disclose no title exceptions with respect thereto except
for the Permitted Exceptions, matters caused by Purchaser or its activities on
the applicable portion of the Land and Improvements, or other matters approved
in writing by Purchaser. In addition, the Title Company shall be prepared to
issue to Purchaser, at standard rates, an ALTA Form B (2006) owner’s title
insurance policy in the amount of the purchase price payable hereunder for such
Block or such Development Site within a Block and its related Improvements, as
applicable, insuring that the fee simple estate to such Block or such
Development Site within a Block and its related Improvements, as applicable, is
vested in Purchaser.

9.1.2 Development Approvals. With respect to each of Blocks A, B, C and E and
each of the Development Sites within such Blocks, Purchaser shall have obtained
approval of the Conceptual Development Plan, the Final Development Plan Approval
and the Subdivision Approvals for such Block or such Development Site within
such Block, as applicable, from the County in accordance with the terms and
conditions set forth in this Agreement.

9.1.3 Termination of Existing Declaration. With respect to Block F, Seller shall
have executed an agreement terminating that certain Goodridge Drive Associates
Limited Partnership Declaration of Easements, Covenants and Conditions dated
July 10, 1987 and recorded in the Clerk’s Office of the Circuit Court of Fairfax
County, Virginia (the “Clerk’s Office”) in Deed Book 6790, Page 1, as previously
amended by that certain First Amendment to Goodridge Drive Associates Limited
Partnership Declaration of Easements, Covenants and Conditions dated February 2,
1998 and recorded in the Clerk’s Office in Deed Book 10510, Page 736 (the
“Existing Declaration Termination”).

9.1.4 SAIC Declaration. Seller and Purchaser shall have mutually agreed upon a
Declaration of Covenants, Conditions and Restrictions (the “SAIC Declaration”)
to provide for among other things, the following: (i) the use and development of
the Property in accordance with the Development Approvals, including, without
limitation, the Rezoning Approval and the Conceptual Development Plan, (ii) the
allocation and allowance for the transfer of zoning entitlements and density,
(iii) the allocation of proffer obligations, (iv) the granting of customary
easement rights among each Block and each Development Site within a Block, as
applicable, including without limitation, (x) the granting to Purchaser of one
or more easements over, upon and across portions of any Blocks and Development
Sites adjacent to any Development Sites that are purchased by Purchaser to be
mutually agreed upon by Seller and Purchaser during the Study Period (each an
“Easement Area”) for the purpose of allowing Purchaser to use the Easement Area
for crane swing rights, construction staging and temporary parking during the
period of construction of such Development Site (y) the granting to Purchaser of
long-term parking easements for parking on any Block or Development Site within
a Block for which a Closing has not occurred hereunder for the benefit of any
Block or Development Site for which a Closing has occurred hereunder, which
easements will terminate if and when Purchaser no longer has the right to
proceed to Closing hereunder on such burdened Block or Development Site within a
Block, and (z) the granting of reciprocal easements to the extent any two
Development Sites share a party wall or a common parking garage or any other
shared amenities. The form of the SAIC Declaration shall be agreed upon by
Seller and Purchaser during the Study Period, and, following each of Seller and
Purchaser providing written

 

28



--------------------------------------------------------------------------------

confirmation to the other that the form of the SAIC Declaration is acceptable,
no further changes may be made to the SAIC Declaration without the mutual
written consent of Seller and Purchaser and each of the parties thereto shall be
obligated to execute and record such SAIC Declaration on or prior to the date of
Closing for Block F; provided, however, that each of Seller and Purchaser agrees
to use good faith and diligent efforts to agree on any changes to the SAIC
Declaration which are reasonably deemed necessary by Purchaser or Seller due to
any subsequent changes made to the Rezoning in seeking the Development Approvals
pursuant to Section 2.3 hereof.

9.1.5 SAIC Leases. Solely with respect to Block F, SAIC shall have entered into
each of the New SAIC Leases on or prior to the date of Closing on Block F.

9.1.6 Block F Parking Easement. Solely with respect to Block F, Seller and
Purchaser shall have, during the Study Period, mutually agreed upon the form of
an easement (the “Block F Parking Easement”) pursuant to which Seller shall
grant to Purchaser a perpetual easement to use the parking garage located on
Block E that serves Tower 1, Tower 2 and Tower 3 (the “Block E Parking Garage”);
provided, however, that upon each of Seller and Purchaser providing written
confirmation to the other that the form of the Block F Parking Easement is
acceptable, no further changes may be made to the Block F Parking Easement
without the mutual written consent of Seller and Purchaser and each of the
parties thereto shall be obligated to execute and record such Block F Parking
Easement on or prior to the date of Closing on Block F. The Block F Parking
Easement shall initially provide Purchaser with the exclusive right to use all
of the parking spaces within the Block E Parking Garage. The Block F Parking
Easement shall also provide that in the event this Agreement is terminated prior
to Purchaser having completed its purchase hereunder of all of the Development
Sites within Block E, then commencing upon the earlier to occur of the date
construction commences on Block E or the termination date of the last of the New
SAIC Leases, Purchaser’s right to the exclusive use of all of the parking spaces
within the Block E Parking Garage shall automatically be reduced so that
Purchaser shall only have the exclusive right to use the greater of (i) the
maximum number of parking spaces allocable to Block F in accordance with the
Conceptual Development Plan (less the aggregate number of parking spaces located
in the parking structures beneath Tower 2 and Tower 3), or (ii) the number of
parking spaces required to be provided by Purchaser to SAIC under the New SAIC
Leases then in effect. Seller and Purchaser acknowledge and agree that the Block
F Parking Easement and the Block E Easement (as defined below) may be combined
and expanded to include other easements and covenants to the extent agreed upon
by Purchaser and Seller in their sole discretion.

9.1.7 Block E Easement. Solely with respect to Block F, Seller and Purchaser
shall have, during the Study Period, mutually agreed upon the form of an
easement (the “Block E Easement”) pursuant to which Seller shall grant to
Purchaser a perpetual easement over, upon and across those portions of Block E
that are adjacent to Block F that are mutually agreed upon by Seller and
Purchaser during the Study Period (the “Block E Easement Area”) for purposes of
providing Purchaser with a means of ingress to and egress from the Improvements
on Block F and the streets and roadways bordering Parcel E and allowing
Purchaser to use, operate and maintain the drive aisles, driveways, sidewalks,
surface parking areas, loading locks and other improvements located within the
Block E Easement Area that benefit the Improvements on Block F. Upon each of
Seller and Purchaser providing written confirmation to the other that the

 

29



--------------------------------------------------------------------------------

form of the Block E Easement, including, without limitation, the location of the
Block E Easement Area are acceptable, no further changes may be made to the
Block E Easement or the Block E Easement Area without the mutual written consent
of Seller and Purchaser and each of the parties thereto shall be obligated to
execute and record such Block E Easement on or prior to the date of Closing on
Block F.

9.1.8 Intentionally omitted.

9.1.9 Delivery of Closing Documents. Seller shall have delivered each of the
Closing Documents required to be delivered under Section 10.2.1 of this
Agreement with respect to such Block or such Development Site within a Block, as
applicable.

9.1.10 Covenants. Seller shall have performed and observed, in all material
respects, all covenants of Seller under this Agreement with respect to such
Block or such Development Site within a Block, as applicable.

9.1.11 Representations and Warranties. All representations and warranties made
by Seller in this Agreement (other than with respect to any Block or Development
Site previously sold to Purchaser hereunder which have expired, if any) shall be
true and correct in all material respects as of the date of Closing on each
Block or each Development Site within a Block, as applicable, except to the
extent the facts and circumstances underlying such representations and
warranties may have changed as of the date of such Closing for any reason other
than Seller’s breach of the terms of this Agreement or gross negligence or
willful misconduct; provided, however, that if on the date of such Closing any
such representations and warranties are not true and correct in all material
respects, Purchaser shall in any event be required to close hereunder and pay
the purchase price set forth herein for such Block or such Development Site
within a Block being purchased at such Closing, as applicable, to Seller without
any reduction or credit, unless the breach of any such representations and
warranties will have, in the aggregate, a “material adverse effect” and in such
event, Seller shall be entitled, at its option and in its sole discretion, to
credit to Purchaser such amount on account of such breach as will cause the same
to no longer have a “material adverse effect,” in which event Purchaser shall be
required to close hereunder. As used herein, a “material adverse effect” shall
be deemed to have occurred if by reason of such breach of any such
representations or warranties the fair market value of the portion of the
Property included within such Block or such Development Site within a Block, as
applicable, is decreased by an amount exceeding the lesser of (i) $500,000 or
(ii) one half of one percent (0.5%) of the purchase price set forth herein for
such Block or such Development Site within a Block, as applicable. For purposes
hereof, a representation or warranty shall not be deemed to have been breached
if the representation or warranty is not true and correct in all material
respects as of the date of Closing on such Block or such Development Site within
a Block, as applicable, by reason of changed facts or circumstances which
pursuant to the terms of this Agreement are permitted to have occurred.

9.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the portion of the Property included within each Block and each Development
Site within a Block, as applicable, is subject to satisfaction, on or before the
date for Closing on such Block or such Development Site within a Block, as
applicable (as such date may be extended as provided herein), of the following
conditions, any of which may, to the extent permitted under applicable laws, be
waived in writing by Seller, in Seller’s sole and absolute discretion:

9.2.1 Covenants. Purchaser shall have performed and observed, in all material
respects, all covenants of Purchaser under this Agreement with respect to such
Block or such Development Site within such Block, as applicable.

 

30



--------------------------------------------------------------------------------

9.2.2 Subdivision Approvals. To the extent required, all Subdivision Approvals
required for the Closing on such Block or such Development Site within a Block,
as applicable, shall have been obtained by Purchaser from the County.

9.2.3 Intentionally omitted.

9.2.4 SAIC Declaration. Purchaser shall have entered into the SAIC Declaration
on or prior to the date of Closing on Block F.

9.2.5 SAIC Leases. Solely with respect to Block F, Purchaser shall have entered
into each of the New SAIC Leases on or prior to the date of Closing on Block F.

9.2.6 Intentionally omitted.

9.2.7 Block F Parking Easement. Solely with respect to Block F, Seller and
Purchaser shall have mutually agreed upon the form of the Block F Parking
Easement in accordance with the terms of Section 9.1.6 above, and Purchaser
shall have entered into the Block F Parking Easement on or prior to the date of
Closing on Block F.

9.2.8 Block E Easement. Solely with respect to Block F, Seller and Purchaser
shall have mutually agreed upon the form of the Block E Easement and the
location of the Block E Easement Area in accordance with the terms of
Section 9.1.7 above, and Purchaser shall have entered into the Block E Easement
on or prior to the date of Closing on Block F.

9.2.9 Representations and Warranties. All representations and warranties made by
Purchaser in this Agreement shall be true and correct in all material respects
as of the date of Closing on such Block or such Development Site within a Block,
as applicable, subject to changes in facts or circumstances which pursuant to
the terms of this Agreement are permitted to have occurred.

9.2.10 Delivery of Closing Documents. Purchaser shall have delivered each of the
Closing Documents required to be delivered under Section 10.3.1 of this
Agreement with respect to such Block or such Development Site within a Block, as
applicable.

9.3 Failure of a Condition

9.3.1 In the event that any condition precedent to the Closing on any Block or
any Development Site within a Block, as applicable, has not been satisfied on or
before the date for Closing on such Block or such Development Site within a
Block, as applicable (or, to the extent any such condition is required to be
satisfied on or before an earlier date as set forth in this Article 9, such
condition has not been satisfied on or before such earlier date), then the party

 

31



--------------------------------------------------------------------------------

whose conditions to Closing on such Block or such Development Site within a
Block, as applicable, have not been satisfied (the “Unsatisfied Party”) shall
give notice to the other party on the date of Closing on such Block or such
Development Site (or, if applicable, such earlier date) of the condition or
conditions which the Unsatisfied Party asserts are not satisfied. If the
conditions specified in such notice are not satisfied within fifteen (15) days
after receipt of such notice, then the party whose condition precedent was not
satisfied may terminate this Agreement as to such Block or such Development Site
within a Block and all remaining Block(s) and Development Site(s) within a
Block(s) for which a Closing has not previously occurred, whereupon neither
party shall have any further rights or obligations hereunder (other than any
obligations of either party that expressly survive termination) and the Deposit
(or, to the extent any portion of the Deposit has previously been delivered to
Seller in accordance with the terms of Section 3.2.4 above, any remaining
portion of the Deposit) shall be returned to Purchaser; provided, however, that
if such failure of a condition is due to a default by one of the parties (e.g.,
a material breach of a party’s representations and warranties which is uncured
prior to Closing or a willful failure to take actions within such party’s
reasonable control which would have satisfied the condition precedent), the
disposition of the Deposit (or any remaining portion thereof) and other remedies
for such default shall be governed solely by Article 12 of this Agreement and
not this Section 9.3.1. Further, Purchaser shall have the right, to the extent
permitted by applicable laws, to waive the unsatisfied condition or conditions,
by notice to Seller within five (5) Business Days after expiration of the
applicable satisfaction period, without satisfaction having occurred, in which
event the date for Closing on such Block or such Development Site within a
Block, as applicable, shall be the date which is five (5) Business Days after
Seller’s receipt of Purchaser’s waiver notice. It is understood and agreed that
the failure of any condition set forth in Section 9.1.1 (Title) shall not
constitute a default, breach of a covenant or other failure to perform by Seller
hereunder, unless the matter giving rise to such failure of condition results
directly from an act or omission by Seller that causes title not to be in the
condition required therein (including, without limitation, Seller’s breach of
this Agreement).

9.3.2 If the Closing on a Block or a Development Site within a Block, as
applicable, occurs as contemplated by this Agreement, the parties shall be
deemed to have waived any and all unmet or unsatisfied conditions with respect
to such Block or such Development Site within a Block, as applicable, other than
any unmet or unsatisfied conditions arising out of a breach by either party of
any of its representations and warranties hereunder of which the other party has
no knowledge as of the date of Closing on such Block or such Development Site
within a Block, as applicable.

ARTICLE 10 CLOSING

10.1 Closing Dates. The consummation of the purchase and sale of each Block and
each Development Site within a Block, as applicable (each, a “Closing”) will
take place at the office of Purchaser’s counsel in Washington, D.C., via an
escrow closing, on the dates hereinafter set forth (WITH TIME BEING STRICTLY OF
THE ESSENCE WITH RESPECT TO EACH SUCH DATE, UNLESS OTHERWISE MUTUALLY AGREED BY
THE PARTIES). Purchaser and Seller agree to finalize and execute all documents
necessary for each Closing, including but not limited to the Closing Statement
(as hereinafter defined), and to deliver all such documents to the Title Company
in escrow not later than the day which is one (1) Business Day immediately
preceding the date of such Closing in order to ensure the orderly and timely
transfer of all funds necessary on the date of such Closing.

 

32



--------------------------------------------------------------------------------

10.1.1 Block F. Closing on Block F, the Block F Parking Easement, the Block E
Easement, the New SAIC Leases and, to the extent applicable, all the
Improvements and other portions of the Property located thereon or otherwise
associated therewith shall occur on or before the date which is ten
(10) Business Days after the expiration of the Study Period (such date being
hereinafter referred to as the “Outside Block F Closing Date”). Notwithstanding
anything to the contrary set forth in this Section 10.1.1, Purchaser shall have
the right to extend the Outside Block F Closing Date for up to two
(2) additional periods of thirty (30) days each from the last date on which such
Closing is permitted to occur pursuant to the terms of this Section 10.1 by
delivering to Seller written notice of such election not later than the day
which is two (2) Business Days immediately preceding the previously designated
date of such Closing; provided, however, that in the event Purchaser exercises
such extension options, the lease term for the New SAIC Lease(s) for Tower 1 and
Tower 2 will be reduced by one day for each day that the Outside Block F Closing
Date is extended by Purchaser beyond the date which is ten (10) Business Days
after the Study Period.

10.1.2 First Residential Development Site. Closing on the first Development Site
containing (at least in part) RFAR (which is presently anticipated to be
Development Site “A1”), together with, to the extent applicable, all the
Improvements and other portions of the Property located thereon or otherwise
associated therewith (the “First Residential Development Site”) shall occur on
or before the date which is sixty (60) days after the later of (a) the date
Purchaser obtains the Final Development Plan Approval for such Development Site,
and (b) the date Purchaser obtains the Subdivision Approvals required to create
such Development Site (such date being hereinafter referred to as the “First
Residential Development Site Closing”).

10.1.3 Second Residential Development Site. Closing on the second Development
Site containing (at least in part) RFAR together with, to the extent applicable,
all the Improvements and other portions of the Property located thereon or
otherwise associated therewith (the “Second Residential Development Site”) shall
occur on or before the date which is the later to occur of (i) one (1) year
after the First Residential Development Site Closing and (ii) sixty (60) days
after the later of (a) the date Purchaser obtains the Final Development Plan
Approval for such Development Site and (b) the date Purchaser obtains the
Subdivision Approvals required to create such Development Site.

10.1.4 First Commercial Development Site. Closing on the first Development Site
containing (at least in part) Commercial FAR for either office or hotel use
together with, to the extent applicable, all the Improvements and other portions
of the Property located thereon or otherwise associated therewith (the “First
Commercial Development Site”) shall occur on or before the date which is sixty
(60) days after the later of (a) the date Purchaser obtains the Final
Development Plan Approval for such Development Site, and (b) the date Purchaser
obtains the Subdivision Approvals required to create such Development Site (the
“First Commercial Development Site Closing”).

10.1.5 Third Residential Development Site or Second Commercial Development Site.
Closing on either (a) the third Development Site containing (at least in part)

 

33



--------------------------------------------------------------------------------

RFAR together with, to the extent applicable, all Improvements and other
portions of the Property located thereon or otherwise associated therewith (the
“Third Residential Development Site”) or (b) the second Development Site
containing (at least in part) Commercial FAR for either office or hotel use
together with, to the extent applicable, all the Improvements and other portions
of the Property located thereon or otherwise associated therewith (the “Second
Commercial Development Site”) shall occur on or before the date which is the
later to occur of (i) two (2) years after the First Residential Development Site
Closing and (ii) sixty (60) days after the later of (x) the date Purchaser
obtains the Final Development Plan Approval for such Development Site and
(y) the date Purchaser obtains the Subdivision Approvals required to create such
Development Site.

10.1.6 Remaining Development Sites. Purchaser must proceed to Closing on all of
the remaining Development Sites and/or Blocks together with, to the extent
applicable, all of the Improvements and other portions of the Property located
thereon or otherwise associated therewith, on or before the later of (a) the
date which is five (5) years after the First Residential Development Site
Closing and (b) the date which is sixty (60) days after the date Purchaser has
obtained the Final Development Plan Approval and Subdivision Approval for each
such Development Site.

10.1.7 Outside Date. Notwithstanding anything contained herein to the contrary,
Seller and Purchaser acknowledge and agree that, in event the Final Development
Plan Approval and Subdivision Approvals for Block A, Block B, Block C or Block E
or any of the Development Sites within Block A, Block B, Block C or Block E are
not obtained by Purchaser within eight (8) years after the date of Closing on
Block F, despite Purchaser’s efforts to obtain the same in accordance with the
terms of Article 2 hereof, either party hereto may elect, upon written notice to
the other, to terminate this Agreement as to such Block(s) or such Development
Site(s) within such Block(s). Upon delivery of such termination notice, this
Agreement shall terminate as to such Block(s) and/or such Development Site(s)
within such Block(s), the Deposit (or, to the extent any portion of the Deposit
has previously been delivered to Seller in accordance with the terms of
Section 3.2.4 above, any remaining portion of the Deposit) shall be returned to
Purchaser, and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder, except for those matters which expressly
survive termination of this Agreement.

10.1.8 Early Closing Date. Notwithstanding anything to the contrary in this
Agreement, upon Purchaser obtaining the Subdivision Approvals required to create
any given Block or Blocks or one or more Development Sites within a Block or
Blocks, Purchaser may elect, at any time, upon at least ten (10) Business Days
prior written notice to Seller, to proceed to Closing on such Block(s) or
Development Site(s) before receiving Final Development Plan Approval for such
Block(s) or Development Site(s) and before the applicable outside dates for
Closing contemplated above in this Section 10.1, together with all of the
Improvements and other portions of the Property located thereon or otherwise
associated therewith, to the extent applicable; provided, however, that if the
date for any given Closing selected by Purchaser is before the applicable
outside date permitted under the terms above in this Section 10.1 for any such
Block(s) or Development Site(s), then Purchaser may extend the date selected for
such Closing up to the applicable outside date set forth above by delivering to
Seller written notice of such election not later than the day which is two
(2) Business Days immediately preceding the previously designated date of such
Closing.

 

34



--------------------------------------------------------------------------------

10.2 Seller’s Obligations at each Closing. At each Closing, Seller will do, or
cause to be done, the following:

10.2.1 Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver, to the extent applicable to the Block or Development Site within a
Block which is the subject of such Closing, originals of the following
documents, to the extent applicable:

10.2.1.1 Special Warranty Deed in substantially the form of Exhibit C hereto,
conveying to Purchaser the portion of the Land and Improvements, if applicable,
included within the Block or Development Site within a Block which is the
subject of such Closing;

10.2.1.2 Assignment and Assumption Agreement in substantially the form of
Exhibit E hereto;

10.2.1.3 Bill of Sale in substantially the form of Exhibit D hereto;

10.2.1.4 Certificate of Non-Foreign Status in substantially the form of
Exhibit F hereto (the “FIRPTA”);

10.2.1.5 Letters to each tenant under the Leases in substantially the form of
Exhibit G hereto, notifying tenants of the conveyance of the applicable portion
of the Property to Purchaser and advising them that, following the date of such
Closing, all future payments of rent are to be made in the manner set forth
therein;

10.2.1.6 Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 10.5 and otherwise agreed upon by Seller and
Purchaser;

10.2.1.7 A certificate stating that each of Seller’s representations and
warranties contained in this Agreement is true and correct in all material
respects, except as otherwise permitted in this Agreement;

10.2.1.8 An Owner’s Affidavit in substantially the form of Exhibit H attached
hereto (the “Owner’s Affidavit”) and any other funds or documents necessary or
appropriate for the Title Company to issue an owner’s title insurance policy to
Purchaser in the form required hereunder. Seller shall also deliver to the Title
Company and the Purchaser such evidence as may be reasonably required by the
Title Company with respect to the authority of the person(s) executing the deed
of conveyance and the other documents required to be executed by Seller on
behalf of Seller;

10.2.1.9 Evidence of the termination of Seller’s existing property management
and leasing agreement(s) and all other contracts to be terminated at the time of
such Closing, if any, including, without limitation, copies of notices of
termination of all such contracts;

 

35



--------------------------------------------------------------------------------

10.2.1.10 Solely with respect to the Closing on Block F, Seller shall cause SAIC
to execute and deliver to Purchaser the New SAIC Leases;

10.2.1.11 Solely with respect to the Closing on Block F, the Block F Parking
Easement, the Block E Easement, the Existing Declaration Termination and the
SAIC Declaration; and

10.2.1.12 Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Seller on behalf of Seller.

10.2.2 Original Property Information Documents. Seller will deliver to Purchaser
originals within Seller’s possession of all items comprising the Property
Information referenced in Article 4 to the extent applicable to the Block or the
Development Site within a Block that is the subject of such Closing.

10.2.3 Possession. Seller will deliver to Purchaser possession of the portion of
the Property included within the Block or the Development Site within a Block
that is the subject to such Closing, subject to the Leases, to the extent
applicable.

10.2.4 Keys. Seller will deliver to Purchaser all keys in the possession or
subject to the control of Seller, including, without limitation, master keys as
well as combinations, card keys and cards for the security systems, if any.

10.2.5 Costs. Seller will pay all costs allocated to Seller pursuant to
Section 10.5 of this Agreement.

10.3 Purchaser’s Obligations at each Closing. At each Closing, Purchaser will
do, or cause to be done, the following:

10.3.1 Closing Documents. At each Closing, Purchaser shall execute, acknowledge
(if necessary) and deliver, to the extent applicable to the Block or the
Development Site within a Block which is the subject of such Closing, originals
of the following documents, to the extent applicable:

10.3.1.1 Assignment and Assumption Agreement in substantially the form of
Exhibit E hereto;

10.3.1.2 Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 10.5 and otherwise agreed upon by Seller and
Purchaser;

10.3.1.3 Solely with respect to the Closing on Block F, the New SAIC Leases, the
Block F Parking Easement, the Block E Easement, and the SAIC Declaration;

10.3.1.4 Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and

10.3.1.5 A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct in all material
respects, except as otherwise permitted by this Agreement.

 

36



--------------------------------------------------------------------------------

10.3.2 Payment of Consideration. Purchaser will pay to Escrow Agent by bank wire
transfer of immediately available funds at each Closing the purchase price
payable hereunder for the Block or the Development Site within a Block which is
the subject of such Closing (subject to the credits, prorations and adjustments
provided hereby). The net closing proceeds due to Seller shall be wire
transferred by the Title Company to such account or accounts as Seller may
designate.

10.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 10.5 of this Agreement.

10.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at each Closing shall be accomplished through an escrow with
the Escrow Agent.

10.5 Costs and Adjustments at each Closing.

10.5.1 Expenses. Subject to the provisions of Section 10.1 hereof, the local and
Commonwealth of Virginia grantor’s, recordation and transfer taxes and recording
fees imposed upon or payable in connection with the recordation of the deed to
each Block and each Development Site within a Block, and any closing or escrow
fees of the Escrow Agent with respect to each Closing, shall be paid one-half by
Purchaser and one-half by Seller. The recording fees imposed upon or payable in
connection with the recordation of the Existing Declaration Termination, the
SAIC Declaration, the Block F Parking Easement, the Block E Easement and any
other closing costs not expressly addressed hereunder shall be paid one-half by
Purchaser and one-half by Seller. Seller shall pay all costs and fees for
Seller’s representatives and consultants, title clearance to release monetary
liens as required herein and related title company charges. Purchaser shall pay
all costs and fees for title examination, title insurance and related title
company charges, any update requested by Purchaser of the survey of the Property
and all of Purchaser’s due diligence studies and investigations. Seller and
Purchaser shall each pay its respective attorney’s fees.

10.5.2 Real Estate and Personal Property Taxes. Real estate, personal property,
business improvement district, ballpark, arena and other similar ad valorem
taxes, fees or charges for the calendar or fiscal year, as applicable to the
specific tax, fee or charge, in which each Closing occurs, and any vault
charges, will be prorated between Seller and Purchaser as of the Apportionment
Time on the basis of actual bills therefor, if available. If such bills are not
available, then such taxes and other charges shall be prorated on the basis of
the most currently available tax bills and, thereafter, promptly re-prorated
upon the availability of actual bills for the period. All rebates or reductions
in taxes received subsequent to each Closing, net of third party costs of
obtaining the same, shall be prorated as of the Apportionment Time, when
received; provided, however, that any portion of such rebates or reductions in
taxes that would otherwise be payable to Seller shall be reduced by any such
amounts owed to tenants under the Leases. The current installment of all special
assessments, if any, which are a lien against the portion of

 

37



--------------------------------------------------------------------------------

the Property included with each Block and each Development Site within a Block
at the time of the Closing thereon and which are being or may be paid in
installments shall be prorated as of the Apportionment Time. As used herein, the
term “Apportionment Time” shall mean 11:59 p.m. local Washington, DC time on the
date immediately prior to the date of each Closing.

10.5.3 Lease Security Deposits and Rents. At each Closing on a Block or
Development Site within a Block subject to any Leases, Seller shall pay to
Purchaser, as a credit against the purchase price payable hereunder for such
Block or such Development Site within a Block, as applicable, the amount of any
security deposits held by Seller pursuant to such Leases. All rents, percentage
rents, common area charges, real estate taxes and other costs or charges paid by
tenants under such Leases shall be prorated as of the Apportionment Time, to the
extent actually collected by Seller. Rents, percentage rents, common area
charges, real estate taxes and other costs or charges not current at such
Closing shall be applied as follows upon collection: first, to amounts due and
payable for the month in which the payment is received, including apportionment
between Seller and Purchaser if that month is the month in which the
Apportionment Date occurs; second, to rents, percentage rents, common area
charges, real estate taxes and other costs or charges due to periods after such
Closing and prior to collection, in inverse order, most recent month first; and
third, to arrearages for the months prior to the month in which such Closing
occurs. Purchaser shall promptly remit to Seller any rent or payments for any
charges received by Purchaser subsequent to such Closing which are attributable
to periods prior to such Closing, to the extent such rent or payments were not
credited to Seller at such Closing and should be credited to Seller under the
order of priority set forth above. Seller shall promptly remit to Purchaser any
rent or payments for any charges received by Seller subsequent to such Closing
which are attributable to periods subsequent to such Closing, to the extent such
rent or payments should be credited to Purchaser under the order of priority set
forth above.

10.5.4 Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under any applicable Leases are
responsible directly to the provider, shall be prorated as of the Apportionment
Time. If consumption of any of the foregoing is measured by meter, Seller shall,
prior to the date of such Closing, endeavor to obtain a reading of each such
meter and a final bill as of the date of such Closing. If there is no such meter
or if the bill for any of the foregoing will not have been issued as of the date
of such Closing, the charges therefor shall be adjusted as of the Apportionment
Time on the basis of the charges of the prior period for which such bills were
issued and shall be further adjusted between the parties when the bills for the
correct period are issued. Seller and Purchaser shall cooperate to cause the
transfer of utility accounts from Seller to Purchaser. Seller shall be entitled
to retain any utility security deposits to be refunded. At each Closing,
Purchaser shall post substitute utility security deposits to replace those
previously paid by Seller to the extent required by the utility provider or, if
the utility provider will not refund such deposits to Seller and instead retains
and transfers such security deposits to the account of Purchaser, Seller shall
be reimbursed therefor by Purchaser at such Closing.

10.5.5 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the date of each Closing, Seller will terminate its insurance coverage and
Purchaser will affect its own insurance coverage.

 

38



--------------------------------------------------------------------------------

10.5.6 Utility/Tax Reimbursements. Notwithstanding Section 10.5.3 above or
anything herein to the contrary, all payments received by Purchaser from a
tenant under a Lease with respect to any Block or Development Site within a
Block after the date of Closing on such Block or such Development Site within a
Block in reimbursement of utility charges incurred within the leased premises of
such tenant and/or in reimbursement of such tenant’s share of real estate taxes
paid by Landlord under such Lease, in each case as attributable to periods prior
to the date of Closing on such Block or such Development Site, shall be promptly
remitted to Seller, without regard to any other amounts then due to the
Purchaser by such tenant.

10.5.7 Closing Statement. Two (2) Business Days prior to each Closing, Seller or
its agents or designees will prepare, and promptly thereafter, Seller and
Purchaser shall jointly agree upon, a closing statement (each, a “Closing
Statement”) which will show the net amount due either to Seller or to Purchaser
as the result of the adjustments and prorations provided for in this Agreement
with respect to the Block or Development Site within a Block which is the
subject of such Closing, and such net due amount will be added to or subtracted
from the cash balance of the purchase price to be paid to Seller hereunder at
such Closing, as applicable. Not later than the date of the sixth (6th) month
anniversary of the date of each Closing hereunder, Seller and Purchaser will
jointly prepare a final closing statement reasonably satisfactory to Seller and
Purchaser in form and substance (each, a “Final Closing Statement”) setting
forth the final determination of the adjustments and prorations provided for
herein with respect to the Block or Development Site within a Block which was
the subject of such Closing and setting forth any items which are not capable of
being determined at such time (and the manner in which such items shall be
determined and paid). The net amount due Seller or Purchaser, if any, by reason
of adjustments to each Closing Statement as shown in each Final Closing
Statement, shall be paid in cash by the party obligated therefor within fifteen
(15) Business Days following that party’s receipt of each approved Final Closing
Statement. The adjustments, prorations and determinations agreed to by Seller
and Purchaser in each Final Closing Statement shall be conclusive and binding on
the parties hereto except for any items which are not capable of being
determined at the time such Final Closing Statement is agreed to by Seller and
Purchaser, which items shall be determined and paid in the manner set forth in
such Final Closing Statement and except for other amounts payable hereunder
pursuant to provisions which survive each Closing. Prior to and following the
date of each Closing, each party shall provide the other with such information
as the other shall reasonably request (including, without limitation, access to
the books, records, files, ledgers, information and data with respect to the
Block or Development Site within a Block which is or was the subject of such
Closing during normal business hours upon reasonable advance notice) in order to
make the preliminary and final adjustments and prorations provided for herein.

10.5.8 Survival. The provisions of this Section 10.5 shall survive each Closing
hereunder.

ARTICLE 11 DAMAGE AND CONDEMNATION

11.1 Damage. If, prior to the Closing on any Block or any Development Site
within a Block, as applicable, all or any portion of that portion of the
Property included within such Block or such Development Site within a Block, as
applicable, is damaged by fire or any other cause whatsoever, Seller shall
promptly give Purchaser written notice of such damage and the amount of
insurance proceeds available to repair such damage.

 

39



--------------------------------------------------------------------------------

11.1.1 Minor Damage. If (i) the cost for repairing such damage is less than two
and one-half percent (2.5%) of the purchase price payable hereunder for such
Block or such Development Site within a Block, as applicable (as reasonably
determined by Seller), (ii) the insurance proceeds are sufficient to repair the
damage in accordance with current building code requirements and (iii) no tenant
under any of the Leases has the right to terminate its Lease or the New SAIC
Leases remain in full force and effect without any right to terminate as a
result of such casualty, then Purchaser shall have the right at the Closing on
such Block or such Development Site within a Block, as applicable, to receive
all insurance proceeds received by Seller allocated solely to the repair of such
damage and an assignment of Seller’s rights to uncollected insurance proceeds
which Seller may be entitled to receive that are allocated solely to the
mitigation and repair of such damage or to lost rents from and after the date
for such Closing arising from such damage on such Block or such Development Site
within a Block, and this Agreement shall continue in full force and effect with
no reduction in the purchase price payable hereunder for such Block or such
Development Site within a Block, as applicable, and Seller shall have no further
liability or obligation to repair such damage or to replace the relevant portion
of the Property. Seller shall not compromise, settle or adjust any claims to
such insurance proceeds without Purchaser’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed by Purchaser.

11.1.2 Major Damage. If (i) the cost for repairing such damage is equal to or
greater than two and one-half percent (2.5%) of the purchase price payable
hereunder for such Block or such Development Site within a Block, as applicable
(as reasonably determined by Seller), (ii) the insurance proceeds are
insufficient to repair the damage in accordance with current building code
requirements or (iii) one or more tenants under the Leases has the right to
terminate its Lease or the New SAIC Leases would not become effective or would
be subject to termination as a result of such casualty, then Purchaser shall
have the option, exercisable by written notice delivered to Seller within five
(5) Business Days after Seller’s notice of damage to Purchaser, either (a) to
receive all insurance proceeds received by Seller allocated solely to the
mitigation and repair of such damage and an assignment of Seller’s rights to
uncollected insurance proceeds which Seller may be entitled to receive that are
allocated solely to the mitigation and repair of such damage or to lost rents
from and after the date for Closing arising from such damage on such Block or
such Development Site within a Block; in which event, the Closing on such Block
or such Development Site within a Block shall be postponed as reasonably
necessary to allow for the implementation of the provisions of this subsection,
this Agreement shall continue in full force and effect with no reduction in the
purchase price payable hereunder for such Block or such Development Site within
a Block, as applicable, and Seller shall have no further liability or obligation
to repair such damage or to replace the relevant portion of the Property; or
(b) to terminate this Agreement as to such Block or such Development Site within
a Block and all remaining Block(s) and Development Site(s) within a Block(s) for
which a Closing has not previously occurred. If Purchaser elects to so terminate
this Agreement, Purchaser shall give notice to Seller thereof, the Deposit (or,
to the extent any portion of the Deposit has previously been delivered to Seller
in accordance with the terms of Section 3.2.4 above, any remaining portion of
the Deposit) shall be returned to Purchaser, and thereafter neither party will
have any further rights or obligations hereunder, except for any obligations
that

 

40



--------------------------------------------------------------------------------

expressly survive termination. If Purchaser fails to notify Seller within such
five (5) Business Day period of Purchaser’s intention to so terminate this
Agreement, then Purchaser shall be deemed to have elected option (a), and
Purchaser and Seller shall proceed to Closing on such Block or such Development
Site within a Block, as applicable, in accordance with the terms and conditions
of this Agreement. If Purchaser elects to proceed under option (a) above, Seller
shall not compromise, settle or adjust any claims to such proceeds without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed by Purchaser.

11.1.3 Deductible. In connection with any assignment of insurance proceeds under
this Section 11.1 with respect to any Block or any Development Site within a
Block, as applicable, the purchase price payable hereunder for such Block or
such Development Site within a Block, as applicable, shall be reduced by an
amount equal to the applicable deductible amount under Seller’s insurance,
provided that such deductible credit shall not exceed the difference between
(x) the cost to mitigate and repair the damage as of the date Closing on such
Block or such Development Site within a Block, as applicable, and (y) the amount
of the insurance proceeds to be assigned to Purchaser that are allocated solely
to the mitigation and repair of damage.

11.2 Condemnation and Eminent Domain. In the event that any condemnation
proceedings are instituted, or notice of intent to condemn is given, with
respect to all or any portion of that portion of the Property included within
any Block or any Development Site within a Block, as applicable, prior to
Purchaser’s Closing on such Block or Development Site, Seller shall promptly
notify Purchaser thereof. Purchaser shall, subject to the satisfaction of or
Purchaser’s written waiver of the conditions precedent set forth in Section 9.1
above, consummate the purchase of the portion of the Property included within
such Block or such Development Site within a Block, as applicable, which is the
subject of such condemnation, without reduction of the purchase price payable
for such Block or such Development Site within a Block, as applicable, within
the time frames required under Article 10 hereof and subject the terms of
Section 10.1.7; and the right to collect any condemnation award or compensation
for such condemnation shall be assigned by Seller to Purchaser (or credited to
the purchase price for such Block or such Development Site within a Block, as
applicable, to the extent previously received by Seller) at the Closing on such
Block or such Development Site within a Block, as applicable. Purchaser shall
have the right to participate with Seller in any discussions with such
governmental authority regarding such condemnation, and Seller shall not
negotiate any settlement or enter into any agreement with the applicable
governmental authority pursuing such condemnation without Purchaser’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed by Purchaser.

ARTICLE 12 REMEDIES AND ADDITIONAL COVENANTS

12.1 Seller Default At or Before a Closing. If Seller is in breach or default of
any of its obligations or agreements hereunder when performance is required on
or prior to the date for Closing on any Block or any Development Site within a
Block, as applicable, or if any of the Express Representations should be false
in any material respect and Purchaser shall become actually aware of same on or
prior to the date for Closing on such Block or such Development Site within a
Block, as applicable, and Purchaser shall not have waived its claims with regard
to same pursuant to this Agreement, then Purchaser shall give Seller written
notice of such breach

 

41



--------------------------------------------------------------------------------

or default on or prior to the date for Closing on such Block or such Development
Site within a Block, as applicable, and Seller shall have ten (10) days from the
date of receipt of such notice to cure such breach or default and the date for
Closing on such Block or such Development Site within a Block, as applicable,
shall be extended accordingly. If Seller fails to cure such breach or default
within such ten (10) day cure period or if Seller fails to proceed to Closing on
any Block or any Development Site within a Block, as applicable, in accordance
with the terms of this Agreement, Seller shall be in default and no further
notice of default or cure period shall be required or applicable, in which case
Purchaser shall have the right to (i) terminate this Agreement as to such Block
or such Development Site within a Block and all remaining Block(s) and
Development Site(s) within a Block(s) for which a Closing has not previously
occurred by sending written notice thereof to Seller and the Escrow Agent, in
which event the Deposit (or, to the extent any portion of the Deposit has
previously been delivered to Seller in accordance with the terms of
Section 3.2.4 above, any remaining portion of the Deposit) shall be returned to
Purchaser and, so long as such termination resulted from a default by Seller,
Purchaser shall be entitled to recover from Seller all of Purchaser’s actual
(and reasonable) out-of-pocket fees, costs and expenses paid to unaffiliated
third parties and incurred in connection with the negotiation of this Agreement
and the other agreements contemplated herein (including reasonable attorneys’
fees), Purchaser’s due diligence with respect to any portions of the Property
for which a Closing has not previously occurred, Purchaser’s efforts to obtain
the Development Approvals and all related approvals and/or otherwise in
connection with the transaction contemplated by this Agreement (“Pursuit
Costs”), in an aggregate amount not to exceed Five Hundred Thousand and 00/100
Dollars ($500,000.00), whereupon neither party shall have any further rights,
duties or obligations hereunder other than the obligations and rights set forth
herein that expressly survive the termination of this Agreement, or (ii) attempt
to enforce its rights under this Agreement by specific performance, to the
extent practicable, in which case Purchaser shall file and serve such action on
Seller within one sixty (60) days after Purchaser obtains knowledge of the
Seller default (and Purchaser shall be deemed to have elected option (i) above
to terminate this Agreement if Purchaser fails to file and serve an action for
specific performance on Seller within such sixty (60) day period) and if
specific performance is granted, then the parties shall be bound by the
applicable court order. If specific performance is not available to Purchaser
solely due to Seller’s actions, then, notwithstanding anything to the contrary
set forth herein, Purchaser may seek any and all other remedies available at law
or in equity against Seller, including, without limitation, suing for
consequential damages. If Seller is notified of a material inaccuracy in any of
its Express Representations on or prior to the date for Closing on any Block or
any Development Site within a Block, as applicable, and if Seller fails to cure
such breach within the ten (10) day period after Purchaser’s notice thereof (as
provided in the first sentence of this Section 12.1), then Purchaser’s sole
remedy shall be the right to terminate this Agreement as to such Block or such
Development Site within a Block and all remaining Block(s) and Development
Site(s) within a Block(s) for which a Closing has not previously occurred and
recover its Deposit (or any remaining portion thereof as provided hereinabove)
and Pursuit Costs, as stated above in this Section 12.1 or if such breach is
curable by Seller and was caused by Seller’s acts or omissions, Purchaser may
seek specific performance in the same manner as stated above in this
Section 12.1. Except for Purchaser’s recovery of Pursuit Costs and except in the
situation in which specific performance is not available solely due to Seller’s
actions as provided above, in no case shall Purchaser seek, or Seller be liable
for, any damages to Purchaser, including, without limitation, punitive or
consequential damages.

 

42



--------------------------------------------------------------------------------

12.2 Seller Default After a Closing. If Seller is in breach or default of any of
its obligations or agreements hereunder that survive the Closing with respect to
any Block or any Development Site within a Block, as applicable, when
performance is required or if any of the Express Representations should be false
in any material respect and Purchaser shall first become actually aware of same
after the Closing on any Block or any Development Site within a Block, as
applicable, then Purchaser shall give Seller written notice of such breach or
default of such obligation, agreement or representation hereunder prior to the
expiration of the applicable survival period of such breach or default and
Seller shall have thirty (30) days from the date of receipt of such notice to
cure such breach or default. If Seller fails to cure such breach or default
within such thirty (30) day period, and the reasonably estimated losses or
damages sustained as a result of Seller’s failure or inability to perform any of
its obligations, agreements or Express Representations hereunder exceed Twenty
Five Thousand and 00/100 Dollars ($25,000.00) (the “Floor”), then Seller shall
be liable for the actual direct damages suffered by Purchaser due to such
uncured breach or default from the first dollar of loss. Notwithstanding
anything to the contrary contained herein, (i) in no event shall Seller be
liable to Purchaser for damages under this Section in an aggregate amount in
excess of One Million and 00/100 Dollars ($1,000,0000), and (ii) if Purchaser
has actual knowledge of a default or breach of an Express Representation by
Seller on the date of Closing with respect to any Block or any Development Site
within a Block, as applicable, and Purchaser elects to proceed with the Closing
on such Block or such Development Site within a Block, as applicable, Purchaser
shall be deemed to have irrevocably waived such default and Seller shall not
have any liability with respect to such default. Notwithstanding anything to the
contrary set forth above, such cap on Seller’s liability shall not apply to any
breach or default by Seller of any of its obligations under any other agreements
entered into by and between Seller and Purchaser (or its affiliate) at the
Closing on any Block or any Development Site within a Block, as applicable, in
accordance with the terms of this Agreement, which agreements shall be subject
to their own respective default and remedies sections.

12.3 Purchaser Default. The parties acknowledge and agree that Seller should be
entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of any portion of the Property included within any Block
or any Development Site within a Block, as applicable, if and when required to
do so under the terms of this Agreement, but agree that it would be extremely
difficult to ascertain the extent of the actual detriment Seller would suffer as
a result of such failure. Consequently, if Purchaser fails to perform any of its
covenants in any material respect in accordance with the terms of this Agreement
at or before the date for Closing on any Block or any Development Site within a
Block, as applicable, and Seller does not waive the same, then Seller shall give
Purchaser written notice of such breach or default on or prior to the date for
Closing on such Block or such Development Site within a Block, as applicable,
and Purchaser shall have ten (10) days from the date of receipt of such notice
to cure such breach or default and the date for Closing on such Block or such
Development Site within a Block, as applicable, shall be extended accordingly.
If Purchaser fails to cure such breach or default within such ten (10) day cure
period or if Purchaser fails to consummate the purchase of any portion of the
Property included within any Block or any Development Site within a Block, as
applicable, on the date for Closing on such Block or such Development Site
within a Block, as applicable, as said date may be so extended, then Purchaser
shall be in default and no further notice or cure period need be given. Upon the
occurrence of any default and the expiration of any applicable notice and cure
period, Seller shall be entitled to terminate this Agreement as to

 

43



--------------------------------------------------------------------------------

such Block or such Development Site within a Block and all remaining Block(s)
and Development Site(s) within a Block(s) for which a Closing has not previously
occurred by giving written notice thereof to Purchaser prior to or at the
Closing (as extended) for such Block or such Development Site within a Block, as
applicable, in which event the Deposit (or, to the extent any portion of the
Deposit has previously been delivered to Seller in accordance with the terms of
Section 3.2.4 above, any remaining portion of the Deposit) shall be paid to
Seller as fixed, agreed and liquidated damages, and, after the payment of the
Deposit (or any remaining portion thereof) to Seller, neither Seller nor
Purchaser will have any further rights or obligations under this Agreement,
except for any obligations that expressly survive termination. Notwithstanding
anything contained in this Section 12.3 to the contrary, with respect to
Purchaser’s obligations under Sections 3.1.5, 6.1.2, 6.1.4, 7.4, 10.5, 12.4,
13.2 and 16.16 hereof, in the event of a breach or default by Purchaser of such
obligations, Seller shall be entitled to pursue any and all rights and remedies
available to Seller at law or in equity (except for claims seeking indirect,
consequential or punitive damages) as a result of such breach or default by
Purchaser.

12.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever and,
if the default is a default by Seller and Purchaser does not invoke its right to
seek specific performance, then Purchaser shall promptly thereafter deliver to
Seller all Property Information provided to Purchaser by Seller with respect to
any Blocks or Development Sites with a Block which have not previously been
acquired by Purchaser, including copies thereof in any form whatsoever,
including electronic form, excluding any confidential or proprietary information
or financial modeling. Notwithstanding the foregoing, Purchaser shall not be
obligated to return anything that is already in the public domain or available
to Purchaser from any other source (other than by reason of a breach by
Purchaser of its confidentiality obligations under Section 16.16) and any
information that Purchaser, because of legal or regulatory requirements, is
required to retain; in that latter event, Purchaser shall advise Seller in
writing of which of the materials Purchaser is required to retain. The
obligations of Purchaser under this Section 12.4 shall survive any termination
of this Agreement.

ARTICLE 13 BROKERAGE COMMISSION

13.1 Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with the transactions contemplated by this
Agreement, except for JM Zell Partners, Ltd. (“Seller’s Broker”) and that Seller
has not taken any action which would result in any real estate broker’s or
finder’s fees or commissions being due and payable to any party other than
Seller’s Broker with respect to the transactions contemplated hereby. Seller
will be solely responsible for the payment of Seller’s Broker’s commission in
accordance with the provisions of a separate agreement. Purchaser hereby
represents and warrants to Seller that Purchaser has not contracted or entered
into any agreement with any real estate broker, agent, finder, or any party in
connection with the transactions contemplated by this Agreement and that
Purchaser has not taken any action which would result in any real estate
broker’s or finder’s fees or commissions being due or payable to any party with
respect to the transactions contemplated hereby.

 

44



--------------------------------------------------------------------------------

13.2 Indemnity. Each party hereby indemnifies and agrees to hold the other party
harmless from any loss, liability, damage, cost, or expense (including, without
limitation, reasonable attorneys’ fees) paid or incurred by the other party by
reason of a breach of the representation and warranty made by such party under
this Article 13. Notwithstanding anything to the contrary contained in this
Agreement, the indemnities set forth in this Section 13.2 shall survive each
Closing hereunder or earlier termination of this Agreement.

ARTICLE 14 NOTICES

14.1 Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.

14.2 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by UPS, FedEx or a similar nationally recognized
overnight courier service, (iv) by facsimile with a confirmation copy delivered
by another method set forth in this Section, or (v) by electronic mail with a
confirmation copy delivered by another method set forth in this Section. All
such notices, demands, requests or other communications shall be deemed to have
been given for all purposes of this Agreement upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.

14.3 Addresses. The addresses for proper notice under this Agreement are as
follows:

As to Seller:

Campus Point Realty Corporation

c/o Science Applications International Corporation

10260 Campus Point Drive, Mail Stop H-4

San Diego, CA 92121

Fax: (858) 826-4824

Attn: Ms. Bari Berkman

Electronic mail: Bari.L.Berkman@saic.com

With copy to:

McGuireWoods LLP

1750 Tysons Boulevard, Suite 1800

Tysons Corner, VA 22102

Attn: Jonathan P. Rak, Esq.

Fax: (703) 712-5231

Electronic mail: jrak@mcguirewoods.com

 

45



--------------------------------------------------------------------------------

As to Purchaser:

MRP-I ACQUISITION A, L.L.C.

C/O The Meridian Group

3 Bethesda Metro Center, Suite 610

Bethesda, MD 20814

Attention: Gary E. Block

Fax: (301) 718-9444

Electronic mail: garyblock@tmgdc.com

With a copy to:

Katten Muchin Rosenman LLP

2900 K Street, NW

North Tower, Suite 200

Washington, DC 20007

Attention: Bruce Kosub

Fax: (202) 339-8294

Electronic mail: bruce.kosub@kattenlaw.com

As to Escrow Agent:

Terra Nova Title and Settlement Services

1725 DeSales Street NW, Suite 401

Washington DC 20036

Attn: Christopher R. Clarke

Fax: (202) 331-0905

Electronic mail: cclarke@tnovatitle.com

Either party may from time to time by written notice to the other party
designate a different address for notices.

ARTICLE 15 ASSIGNMENT

Except as otherwise expressly set forth herein, neither Seller nor Purchaser may
assign its rights and obligations under this Agreement without the prior written
consent of the other party, which consent may be granted or withheld by such
other party in its sole and absolute discretion. Notwithstanding the foregoing,
Purchaser may, without Seller’s prior consent, assign this Agreement in its
entirety to any entity controlled by, controlling or under common control with
Purchaser at any time. In addition, Purchaser may assign its interest in this
Agreement with respect to one or more Blocks or Development Sites within a Block
to a third party at the time of a Closing or may designate a third party as the
designee taking title and otherwise acquiring the Property relating to the Block
or Blocks and Development Site or Development Sites therein at such Closing, in
each case without Seller’s prior consent. Purchaser shall provide Seller with
written notice of any such assignment or designation at least five (5) Business
Days prior to Closing, together with an executed customary form of assignment
and assumption agreement related to such assignment and assumption, if
applicable. In addition, after each Closing, Purchaser may assign its interest
in this Agreement with respect to the Block or the Development Site within a
Block which was the subject of such Closing to any third party.

 

46



--------------------------------------------------------------------------------

ARTICLE 16 MISCELLANEOUS

16.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.

16.2 Modifications. This Agreement may not be modified except by the written
agreement of the parties.

16.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

16.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

16.5 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

16.6 Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the Commonwealth of Virginia (without
reference to conflicts of laws principles). Any legal action or proceeding
arising out of or relating to this Agreement shall only be brought in the state
courts of the Commonwealth of Virginia or the United States District Court for
the Eastern District of Virginia.

16.7 Exhibits. All exhibits, attachments, annexed instruments and addenda
referred to herein will be considered a part hereof for all purposes with the
same force and effect as if set forth verbatim herein.

16.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.

16.9 Severability. In the event that any one or more of the provisions contained
in this Agreement (except the provisions relating to Seller’s obligations to
convey the portion of the Property included within each Block and each
Development Site within a Block, as applicable, and Purchaser’s obligation to
pay the purchase price payable hereunder with respect to each Block and each
Development Site within a Block, as applicable, the invalidity of either of
which shall cause this Agreement to be null and void) are held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability will not affect any other provisions hereof, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision had
not been contained herein, provided, however, that the parties hereto shall
endeavor in good faith to rewrite the affected provision to make it (i) valid,
and (ii) consistent with the intent of the original provision.

 

47



--------------------------------------------------------------------------------

16.10 Business Days. “Business Day” means any day on which business is generally
transacted by banks in the District of Columbia. If the final date of any period
which is set out in any paragraph of this Agreement falls upon a day which is
not a Business Day, then, and in such event, the time of such period will be
extended to the next Business Day.

16.11 Intentionally Omitted.

16.12 Press Releases. Prior to the Closing on any Block or any Development Site
within a Block, as applicable, any release to the public of information with
respect to the matters set forth in this Agreement with respect to such Block or
such Development Site within a Block, as applicable, will be made only in the
form approved by Purchaser and Seller and their respective counsel.

16.13 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the prevailing party
in such litigation will be entitled to collect from the other party all costs,
expenses and reasonable attorneys’ fees incurred in connection with such action.
The term “prevailing party, as used herein includes, without limitation, a
party: (a) who agrees to dismiss a dispute on the other party’s performance of
the covenants allegedly breached, (b) who obtains substantially the relief it
has sought, or (c) against whom a dispute is dismissed (with or without
prejudice). In addition to the foregoing, the prevailing party in any dispute
shall be entitled to the payment by the losing party of the prevailing party’s
reasonable attorneys’ fees, court costs and litigation expenses incurred in
connection with (a) any appellate review of the judgment rendered in such
dispute or of any other ruling in such dispute, and (b) any proceeding to
enforce a judgment in such dispute. It is the intent of the parties that the
provisions of this Section be distinct and severable from the other rights of
the parties under this Agreement, shall survive the entry of judgment in any
dispute and shall not be merged into such judgment.

16.14 Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts (which counterparts may be executed by facsimile) which
shall together constitute a single document. However, this Agreement shall not
be effective unless and until all counterpart signatures have been obtained. An
unsigned draft of this Agreement shall not be considered an offer by either
party to purchase or sell the Property.

16.15 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY OR ANY PORTION THEREOF, AND/OR ANY CLAIMS OF INJURY OR DAMAGE
RELATED TO THE PROPERTY OR ANY PORTION THEREOF.

16.16 Confidentiality

16.16.1 Except as provided otherwise in this Section 16.16, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion

 

48



--------------------------------------------------------------------------------

relating to, or otherwise publicly announce or disclose or cause or permit to be
publicly announced or disclosed, in any manner whatsoever, the terms, conditions
or substance of this Agreement or the transactions contemplated herein, without
first obtaining the consent of the other party hereto, which may be granted or
withheld in the sole discretion of the other party. However, each party consents
to any disclosure of this Agreement which the other party reasonably believes is
required by law or which is recommended in good faith by counsel to such other
party or which is appropriate in any dispute resolution between the parties.

16.16.2 It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional consultants, financial advisors, rating
agencies, potential lenders, potential purchasers, and potential tenants, as the
case may be, or prevent any party hereto from complying with applicable laws,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements. Notwithstanding the foregoing, Purchaser shall have the
right to deliver such information to Purchaser’s Representatives and to
Purchaser’s potential investors, purchasers, tenants and lenders, in each case
on a need-to-know basis after the recipients have been informed of the
confidential nature of such information and directed not to disclose such
information except in accordance with this Section 16.16. The aforementioned
shall not preclude the disclosure to potential investors or lenders of the
proposed purchase price payable hereunder for the portion of the Property
included within any Block or any Development Site within a Block, as applicable,
the net operating income of the portion of the Property included within any
Block or any Development Site within a Block, as applicable, and the approximate
rate of return on the investment with respect to any portion of the Property
included within any Block or any Development Site within a Block, as applicable.

16.16.3 In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its representatives in order to enforce the
provisions of this Section 16.16.

16.16.4 Notwithstanding any other provision of this Agreement, the provisions of
this Section 16.16 shall survive the termination of this Agreement and shall
survive the Closing with respect to any Block or any Development Site within a
Block, as applicable, for one (1) year following the date of such Closing.

16.17 Jurisdiction and Service of Process. The parties hereto agree to submit to
personal jurisdiction in the Commonwealth of Virginia in any action or
proceeding arising out of this Agreement and, in furtherance of such agreement,
the parties hereby agree and consent that without limiting other methods of
obtaining jurisdiction, personal jurisdiction over the parties in any such
action or proceeding may be obtained within or without the jurisdiction of any
court located in the Commonwealth of Virginia and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. Any legal suit, action or other
proceeding by one party to this Agreement against the other arising out of or
relating to this Agreement shall be instituted only in the Circuit Court for
Fairfax County,

 

49



--------------------------------------------------------------------------------

Virginia, or the United States District Court for the Eastern District of
Virginia, and each party hereby waives any objections which it may now or
hereafter have based on venue and/or forum non-conveniens of any such suit,
action or proceeding and submits to the jurisdiction of such courts. The
provisions of this Section 16.17 shall survive each Closing hereunder or the
termination hereof.

16.18 Exculpation.

16.18.1 Purchaser agrees that it does not have and will not have any claims or
causes of action against Seller Knowledge Individuals or any disclosed or
undisclosed officer, director, employee, trustee, shareholder, partner,
principal, parent, subsidiary or other affiliate of Seller, or any officer,
director, employee, trustee, shareholder, partner or principal of any such
parent, subsidiary or other affiliate (collectively, “Seller’s Affiliates”),
arising out of or in connection with this Agreement or the transactions
contemplated hereby, unless and except to the extent otherwise provided in a
separate written agreement between Purchaser and any of Seller’s Affiliates.
Purchaser agrees to look solely to Seller and its assets for satisfaction of any
liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Seller’s Affiliates with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby. Subject to the foregoing, but without
limiting the generality of the foregoing provisions of this Section, Purchaser
hereby unconditionally and irrevocably waives any and all claims and causes of
action of any nature whatsoever it may now or hereafter have against Seller’s
Affiliates, and hereby unconditionally and irrevocably releases and discharges
Seller’s Affiliates from any and all liability whatsoever which may now or
hereafter accrue in favor of Purchaser against Seller’s Affiliates, in
connection with or arising out of this Agreement or the transactions
contemplated hereby. The provisions of this Section shall survive the
termination of this Agreement and each Closing hereunder.

16.18.2 Seller agrees that it does not have and will not have any claims or
causes of action against any disclosed or undisclosed officer, director,
employee, trustee, shareholder, partner, principal, parent, subsidiary or other
affiliate of Purchaser, or any officer, director, employee, trustee,
shareholder, partner or principal of any such parent, subsidiary or other
affiliate (collectively, “Purchaser’s Affiliates”), arising out of or in
connection with this Agreement or the transactions contemplated hereby, unless
and except to the extent otherwise provided in a separate written agreement
between Seller and any of Purchaser’s Affiliates. Seller agrees to look solely
to the Deposit before consummation of the last Closing hereunder and to
Purchaser and its assets after consummation of the last Closing hereunder for
the satisfaction of any liability or obligation arising under this Agreement or
the transactions contemplated hereby, or for the performance of any of the
covenants, warranties or other agreements contained herein, and further agrees
not to sue or otherwise seek to enforce any personal obligation against any of
Purchaser’s Affiliates with respect to any matters arising out of or in
connection with this Agreement or the transactions contemplated hereby. Subject
to the foregoing, but without limiting the generality of the foregoing
provisions of this Section, Seller hereby unconditionally and irrevocably waives
any and all claims and causes of action of any nature whatsoever it may now or
hereafter have against Purchaser’s Affiliates, and hereby unconditionally and
irrevocably releases and discharges Purchaser’s Affiliates from any and all
liability whatsoever which may

 

50



--------------------------------------------------------------------------------

now or hereafter accrue in favor of Seller against Purchaser’s Affiliates, in
connection with or arising out of this Agreement or the transactions
contemplated hereby. The provisions of this Section shall survive the
termination of this Agreement and each Closing hereunder.

16.19 Exclusivity. While this Agreement is in effect, Seller shall not make,
accept, solicit or entertain any other offer for the sale, joint venture or
financing of the Property or any part thereof, and Seller shall instruct
Seller’s Broker not to engage in any discussions or negotiation with any third
party, whether or not binding, that could be deemed a precursor to negotiations
with Seller.

16.20 Recording. Purchaser may elect, at its sole cost and expense, to prepare
and record in the appropriate land records for the County a memorandum of this
Agreement in form and substance reasonably acceptable to Purchaser and Seller.
If Purchaser elects to prepare and record a memorandum of this Agreement in the
appropriate land records for the County and this Agreement is subsequently
terminated prior to Purchaser acquiring all of the Blocks and all of the
Development Sites within such Blocks in accordance with the terms of this
Agreement, Purchaser shall, at its sole cost and expense, prepare and record in
the appropriate land records for the County a termination of the memorandum of
this Agreement previously recorded by Purchaser.

16.21 Contingencies. The respective obligations of Seller and Purchaser set
forth in this Agreement are expressly made contingent upon Seller and Purchaser
agreeing upon the final form of the New SAIC Leases, the SAIC Declaration, the
Block F Parking Easement and the Block E Easement and Block E Easement Area (the
“Ancillary Document Contingency”). In the event the Ancillary Document
Contingency is not satisfied on or before the end of the Study Period and Seller
and Purchaser have not mutually agreed to either extend the Study Period for
satisfying such contingency or to waive such contingency, either party may
terminate this Agreement upon written notice to the other given any time prior
to the satisfaction of such contingency so long as the terminating party was
acting in good faith and in a reasonable manner in connection with satisfying
the Ancillary Document Contingency. In the event either Seller or Purchaser
elects to terminate this Agreement as provided in this Section 16.21, this
Agreement shall terminate as of the date of such party’s notice of termination
hereunder to the other party, and neither party shall have any further rights or
obligations hereunder except for any rights or obligations of a party hereunder
that expressly survive termination of this Agreement.

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

SELLER:

CAMPUS POINT REALTY CORPORATION,

a California corporation

By:  

/s/ Frederick R. Hazard

Name:   Frederick R. Hazard Title:   Chief Executive Officer

 

PURCHASER:

MRP-I ACQUISITION A, L.L.C.,

a Delaware limited liability company

By:  

MRP-I Acquisition A REIT, L.L.C.,

a Delaware limited liability company,

as its manager

  By:  

Meridian Realty Partners TE I, L.P.,

a Delaware limited partnership, as its manager

    By:  

Meridian Realty Partners I GP, L.L.C.,

a Delaware limited liability company, as its general partner

      By:  

/s/ Gary Block

      Name:  

Gary Block

      Title:  

Managing Director

 

52



--------------------------------------------------------------------------------

JOINDER TO PURCHASE AND SALE AGREEMENT

The undersigned, Science Applications International Corporation, a Delaware
corporation, is executing this Joinder to confirm its agreement to execute and
deliver the New SAIC Leases at the Closing of Block F, as provided in
Section 6.3 of this Agreement, and for no other purpose.

 

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION,

a Delaware corporation

By:  

/s/ Frederick R. Hazard

Name:  

Frederick R. Hazard

Title:  

Senior Vice President for Corporate Real Estate

Date:  

May 3, 2013

 

53